 



EXHIBIT 10.44
EXECUTION COPY
U.S. $1,000,000,000
CREDIT AGREEMENT
Dated as of January 26, 2007
Among
APPLIED MATERIALS, INC.
as Borrower
and
THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders
CITICORP USA, INC.
as Administrative Agent
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., SEATTLE BRANCH
as Syndication Agent
and
JPMORGAN CHASE BANK, N.A.
and
KEYBANK NATIONAL ASSOCIATION
as Documentation Agents
 
CITIGROUP GLOBAL MARKETS INC.
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., SEATTLE BRANCH
as Joint Lead Arrangers and Bookrunners

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I
       
 
       
SECTION 1.01.
  Certain Defined Terms   1
 
       
SECTION 1.02.
  Computation of Time Periods   11
 
       
SECTION 1.03.
  Accounting Terms   11
 
       
ARTICLE II
       
 
       
SECTION 2.01.
  The Advances   11
 
       
SECTION 2.02.
  Making the Advances   11
 
       
SECTION 2.03.
  Fees   12
 
       
SECTION 2.04.
  Optional Termination or Reduction of the Commitments   12
 
       
SECTION 2.05.
  Repayment of Advances   12
 
       
SECTION 2.06.
  Interest on Advances   12
 
       
SECTION 2.07.
  Interest Rate Determination   13
 
       
SECTION 2.08.
  Optional Conversion of Advances   13
 
       
SECTION 2.09.
  Prepayments of Advances   14
 
       
SECTION 2.10.
  Increased Costs   14
 
       
SECTION 2.11.
  Illegality   14
 
       
SECTION 2.12.
  Payments and Computations   14
 
       
SECTION 2.13.
  Taxes   15
 
       
SECTION 2.14.
  Sharing of Payments, Etc.   17
 
       
SECTION 2.15.
  Evidence of Debt   17
 
       
SECTION 2.16.
  Use of Proceeds   17
 
       
SECTION 2.17.
  Increase in the Aggregate Commitments   18
 
       
SECTION 2.18.
  Extension of Termination Date   19
 
       
ARTICLE III
       

i



--------------------------------------------------------------------------------



 



         
SECTION 3.01.
  Conditions Precedent to Effectiveness of Section 2.01   20
 
       
SECTION 3.02.
  Conditions Precedent to Each Borrowing, Commitment Increase and Extension Date
  22
 
       
SECTION 3.03.
  Determinations Under Section 3.01   22
 
       
ARTICLE IV
       
 
       
SECTION 4.01.
  Representations and Warranties of the Borrower   22
 
       
ARTICLE V
       
 
       
SECTION 5.01.
  Affirmative Covenants   24
 
       
SECTION 5.02.
  Negative Covenants   28
 
       
SECTION 5.03.
  Financial Covenant   30
 
       
ARTICLE VI
       
 
       
SECTION 6.01.
  Events of Default   30
 
       
ARTICLE VII
       
 
       
SECTION 7.01.
  Authorization and Action   32
 
       
SECTION 7.02.
  Agent’s Reliance, Etc.   32
 
       
SECTION 7.03.
  CUSA and Affiliates   33
 
       
SECTION 7.04.
  Lender Credit Decision   33
 
       
SECTION 7.05.
  Indemnification   33
 
       
SECTION 7.06.
  Successor Agent   33
 
       
SECTION 7.07.
  Other Agents   34
 
       
ARTICLE VIII
       
 
       
SECTION 8.01.
  Amendments, Etc.   34
 
       
SECTION 8.02.
  Notices, Etc.   34
 
       
SECTION 8.03.
  No Waiver; Remedies   35
 
       
SECTION 8.04.
  Costs and Expenses   35

ii



--------------------------------------------------------------------------------



 



         
SECTION 8.05.
  Right of Set-off   36
 
       
SECTION 8.06.
  Binding Effect   36
 
       
SECTION 8.07.
  Assignments and Participations   36
 
       
SECTION 8.08.
  Confidentiality   38
 
       
SECTION 8.09.
  Governing Law   38
 
       
SECTION 8.10.
  Execution in Counterparts   39
 
       
SECTION 8.11.
  Jurisdiction, Etc.   39
 
       
SECTION 8.12.
  Patriot Act Notice   39
 
       
SECTION 8.13.
  Waiver of Jury Trial   40
 
       
Schedules
       
 
        Schedule I — List of Applicable Lending Offices    
 
        Schedule 5.02(a) — Existing Liens*    
 
        Schedule 5.02(a)(xii) — Special Unencumbered Property*    
 
       

         
Exhibits
       
 
       
Exhibit A
  -   Form of Note
 
       
Exhibit B
  -   Form of Notice of Borrowing
 
       
Exhibit C
  -   Form of Assignment and Acceptance
 
       
Exhibit D
  -   Form of Opinion of Vice President, Legal Services of the Borrower*
 
       
Exhibit E
  -   Form of Opinion of Orrick, Herrington & Sutcliffe, LLP*
 
       
Exhibit F
  -   Form of Opinion of Vice President, Legal Services of the Borrower
(Commitment Increase)*

 

*  These schedules and exhibits have not been filed herewith. The Company agrees
to furnish supplementally any omitted materials to the Securities and Exchange
Commission upon request.

iii



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
Dated as of January 26, 2007
          APPLIED MATERIALS, INC., a Delaware corporation (the “Borrower”), the
banks, financial institutions and other institutional lenders (the “Initial
Lenders”) listed on the signature pages hereof, and CITICORP USA, INC. (“CUSA”),
as agent (the “Agent”) for the Lenders (as hereinafter defined), agree as
follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
          SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
     “Advance” means an advance by a Lender to the Borrower as part of a
Borrowing and refers to a Base Rate Advance or a Eurodollar Rate Advance (each
of which shall be a “Type” of Advance).
     “Affiliate” means, as to any Person, other than in respect of the Borrower
or any of its direct or indirect Subsidiaries, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person. For purposes of this definition, the term “control” (including the terms
“controlling”, “controlled by” and “under common control with”) of a Person
means the possession, direct or indirect, of the power to vote, for purposes of
Section 5.02(f) 10%, and for all other purposes 5%, or more of the Voting Stock
of such Person or to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.
     “Agent’s Account” means the account of the Agent maintained by the Agent at
Citibank at its office at 388 Greenwich Street, New York, New York 10013,
Account No. 36852248, Attention: Bank Loan Syndications.
     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
     “Applicable Margin” means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

                                  Applicable Margin for     Public Debt Rating  
  Applicable Margin for     Eurodollar Rate     S&P/Moody’s     Base Rate
Advances     Advances    
Level 1
               
A+/A1 or above
    ***     ***    
Level 2
               
A/A2
    ***     ***    
Level 3
               
A-/A3
    ***     ***    
Level 4
               
BBB+/Baa1
    ***     ***    
Level 5
               
Lower than Level 4
or unrated
    ***     ***    

 

***   INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



     “Applicable Percentage” means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

                Public Debt Rating           S&P/Moody’s     Applicable
Percentage    
Level 1
         
A+/A1 or above
    ***    
Level 2
         
A/A2
    ***    
Level 3
         
A-/A3
    ***    
Level 4
         
BBB+/Baa1
    ***    
Level 5
         
Lower than Level 4
or unrated
    ***    

     “Applicable Utilization Fee” means (a) as of any date that the aggregate
Advances are equal to or less than 50% of the aggregate Commitments, a
percentage per annum equal to *** and (b) as of any date that the aggregate
Advances exceed 50% of the aggregate Commitments, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

                Public Debt Rating     Applicable     S&P/Moody’s    
Utilization Fee    
Level 1
         
A+/A1 or above
    ***    
Level 2
         
A/A2
    ***    
Level 3
         
A-/A3
    ***    
Level 4
         
BBB+/Baa1
    ***    
Level 5
         
Lower than Level 4
or unrated
    ***    

     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Agent, in
substantially the form of Exhibit C hereto.
     “Assuming Lender” has the meaning specified in Section 2.17(d).
     “Assumption Agreement” has the meaning specified in Section 2.17(d)(ii).
     “Base Rate” means a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the highest of:
     (a) the rate of interest announced publicly by Citibank in New York, New
York, from time to time, as Citibank’s base rate;
     (b) the sum (adjusted to the nearest 1/4 of 1% or, if there is no nearest
1/4 of 1%, to the next higher 1/4 of 1%) of (i) 1/2 of 1% per annum, plus
(ii) the rate obtained by dividing (A) the latest three-week moving average of
secondary market morning offering rates in the United States for three-month
certificates of deposit of major United States money market banks, such
three-week moving average (adjusted to the basis of a year of 360 days) being
determined weekly
 
***   INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

2



--------------------------------------------------------------------------------



 



on each Monday (or, if such day is not a Business Day, on the next succeeding
Business Day) for the three-week period ending on the previous Friday by
Citibank on the basis of such rates reported by certificate of deposit dealers
to and published by the Federal Reserve Bank of New York or, if such publication
shall be suspended or terminated, on the basis of quotations for such rates
received by Citibank from three New York certificate of deposit dealers of
recognized standing selected by Citibank, by (B) a percentage equal to 100%
minus the average of the daily percentages specified during such three-week
period by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, but not
limited to, any emergency, supplemental or other marginal reserve requirement)
for Citibank with respect to liabilities consisting of or including (among other
liabilities) three-month U.S. dollar non-personal time deposits in the United
States, plus (iii) the average during such three-week period of the annual
assessment rates estimated by Citibank for determining the then current annual
assessment payable by Citibank to the Federal Deposit Insurance Corporation (or
any successor) for insuring U.S. dollar deposits of Citibank in the United
States; and
     (c) 1/2 of one percent per annum above the Federal Funds Rate.
     “Base Rate Advance” means an Advance that bears interest as provided in
Section 2.06(a)(i).
     “Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
     “Borrower Information” has the meaning specified in Section 8.08.
     “Borrowing” means a borrowing consisting of simultaneous Advances of the
same Type made by each of the Lenders pursuant to Section 2.01.
     “Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market, provided, that if such day relates to the giving of a
Notice of Borrowing, a payment or prepayment of principal of or interest on a
Borrowing or a Conversion of a Borrowing, “Business Day” shall exclude any date
on which banks are not open for business in the People’s Republic of China.
     “Capitalized Lease” means any lease the obligation for rentals with respect
to which is required to be capitalized on a Consolidated balance sheet of the
lessee and its Subsidiaries in accordance with GAAP.
     “Capitalized Rentals” of any Person means at any date the amount at which
the aggregate rentals due and to become due under all Capitalized Leases under
which such Person is a lessee would be reflected as a liability on a
Consolidated balance sheet of such Person.
     “Citibank” means Citibank, N.A.
     “Commitment” means as to any Lender (a) the amount set forth opposite such
Lender’s name on the signature pages hereof, (b) if such Lender has become a
Lender hereunder pursuant to an Assumption Agreement, the amount set forth in
such Assumption Agreement or (c) if such Lender has entered into an Assignment
and Acceptance, the amount set forth for such Lender in the Register maintained
by the Agent pursuant to Section 8.07(d), as such amount may be reduced pursuant
to Section 2.04 or increased pursuant to Section 2.17.
     “Commitment Date” has the meaning specified in Section 2.17(b).
     “Commitment Increase” has the meaning specified in Section 2.17(a).

3



--------------------------------------------------------------------------------



 



     “Consenting Lender” has the meaning specified in Section 2.18(b).
     “Consolidated” refers to the consolidation of accounts in accordance with
GAAP.
     “Consolidated Debt” means all Debt of the Borrower and its Subsidiaries,
determined in accordance with GAAP on a consolidated basis after eliminating
intercompany items.
     “Consolidated Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Debt, to (b) Consolidated EBITDA for the most
recently completed four consecutive fiscal quarters ending on or prior to such
date, in each case for the Borrower and its Subsidiaries as of such date.
     “Consolidated Net Tangible Assets” means, at any date, the total amount of
all Tangible Assets of the Borrower and its Subsidiaries after deducting
therefrom all liabilities which in accordance with GAAP would be included on
their consolidated balance sheet, except Consolidated Debt.
     “Consolidated Total Assets” means, at any date, the total assets of the
Borrower and its Subsidiaries on a consolidated basis determined in accordance
with GAAP.
     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Advances of one Type into Advances of the other Type pursuant to Section 2.07 or
2.08.
     “Debt” of any Person means, without duplication, (a) all Indebtedness of
such Person for borrowed money, (b) all obligations of such Person for the
deferred and unpaid purchase price of property or services (other than trade
payables and accrued expenses incurred in the ordinary course of such Person’s
business), (c) all Indebtedness of such Person evidenced by notes, bonds,
debentures or other similar evidences of indebtedness, (d) all obligations of
such Person created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property)
including, without limitation, obligations secured by Liens arising from the
sale or transfer of notes or accounts receivable; provided that Debt shall not
include any sale or transfer of notes or accounts receivable whether or not
precautionary Liens are filed or recorded in connection with such sale or
transfer of such notes or accounts receivable, if and only if such sale or
transfer (A) is accounted for as true sale under GAAP and (B) pursuant to which
there is no recourse (other than recourse for breach of customary
representations and warranties or in connection with any such sales or
transfers) to the seller of such notes or accounts receivable (as evidenced by
there being no accounting reserve taken or required to be taken, which in the
event a reserve is taken, the amount of Debt shall be deemed to be the amount of
such reserve), and provided, further, that all trade payables and accrued
expenses constituting current liabilities shall be excluded, (e) all Capitalized
Rentals, (f) reimbursement obligations of such Person in respect of credit
enhancement instruments, which reimbursement obligations are then due and
payable by such Person, (g) all Debt of others referred to in clauses
(a) through (f) above or clause (h) below guaranteed directly or indirectly in
any manner by such Person, or in effect guaranteed directly or indirectly by
such Person through an agreement (1) to pay or purchase such Debt or to advance
or supply funds for the payment or purchase of such Debt, (2) to purchase, sell
or lease (as lessee or lessor) property, or to purchase or sell services,
primarily for the purpose of enabling the debtor to make payment of such Debt or
to assure the holder of such Debt against loss, (3) to supply funds to or in any
other manner invest in the debtor (including any agreement to pay for property
or services irrespective of whether such property is received or such services
are rendered) or (4) otherwise to assure a creditor against loss, and (h) all
Debt referred to in clauses (a) through (g) above secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Debt, including, without limitation,
obligations secured by Liens arising from the sale or transfer of notes,
accounts receivable or other assets; provided, however, that

4



--------------------------------------------------------------------------------



 



obligations of such Person secured by Liens on notes, accounts receivable or
other assets sold or transferred in a transaction which is accounted for as a
true sale under GAAP shall not be Debt under this definition.
     The Borrower’s obligations under operating leases and Off-Balance Sheet
Leases shall be excluded from this definition of Debt; provided that (A) no such
exclusion shall be made if and to the extent that GAAP would require such
obligations to be classified as debt for borrowed money and (B) in any event the
term “Debt” shall include the Excess Lease Financed Amount (if any).
     “Default” means any Event of Default or any event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.
     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender, or such other office of such
Lender as such Lender may from time to time specify to the Borrower and the
Agent.
     “EBITDA” means, for any period, Net Income plus, to the extent deducted in
determining such Net Income, the sum of (a) Interest Expense, (b) income tax
expense, (c) depreciation expense, (d) amortization expense, (e) one-time
non-cash charges related to asset impairments and restructuring activities, and
(f) cash and non-cash portions of discontinued operations and extraordinary
items, all determined on a Consolidated basis for the Borrower and its
Subsidiaries in accordance with GAAP.
     “Effective Date” has the meaning specified in Section 3.01.
     “Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender that,
so long as no Default has occurred and is continuing, is approved by the
Borrower, such approval not to be unreasonably withheld or delayed; and
(iii) any other Person that, so long as no Default has occurred and is
continuing, has a rating for any class of non-credit enhanced long-term senior
unsecured debt of not lower than A by S&P or A2 by Moody’s and is approved by
the Borrower, such approval not to be unreasonably withheld or delayed;
provided, however, that neither the Borrower nor an Affiliate of the Borrower
shall qualify as an Eligible Assignee.
     “Environmental Action” means any action, suit, demand, demand letter,
claim, notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Substances or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
     “Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
injunctions and other governmental restrictions relating to the environment or
the effect of the environment on human health or to emissions, discharges or
releases of pollutants, contaminants, Hazardous Substances or wastes into the
environment including, without limitation, ambient air, surface water, ground
water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, Hazardous Substances or wastes or the clean-up or
other remediation thereof.
     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute.

5



--------------------------------------------------------------------------------



 



     “ERISA Affiliate” means any member of the ERISA Group.
     “ERISA Group” means the Borrower, any Subsidiary and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any
Subsidiary, are treated as a single employer under Section 414 of the Internal
Revenue Code.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
     “Eurodollar Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.
     “Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward to the nearest whole multiple of 1/16 of 1% per annum) appearing on
Moneyline Telerate Markets Page 3750 (or any successor page) as the London
interbank offered rate for deposits in U.S. dollars at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period or, if for any reason such rate is
not available, the rate per annum at which deposits in U.S. dollars are offered
by the principal office of Citibank in London, England to prime banks in the
London interbank market at 11:00 A.M. (London time) two Business Days before the
first day of such Interest Period in an amount substantially equal to Citibank’s
Eurodollar Rate Advance comprising part of such Borrowing to be outstanding
during such Interest Period and for a period equal to such Interest Period by
(b) a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for
such Interest Period.
     “Eurodollar Rate Advance” means an Advance that bears interest as provided
in Section 2.06(a)(ii).
     “Eurodollar Rate Reserve Percentage” for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing means the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.
     “Events of Default” has the meaning specified in Section 6.01.
     “Extension Date” has the meaning specified in Section 2.18(b).
     “Excess Lease Financed Amount” means the amount (if any) by which the Lease
Financed Amount exceeds (a) $300,000,000 at any time when the Borrower’s Public
Debt Rating is lower than BBB+ by S&P or Baa1 by Moody’s or (b) $600,000,000 at
any time when the Borrower’s Public Debt rating is at least BBB+ by S&P or Baa1
by Moody’s.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or,

6



--------------------------------------------------------------------------------



 



if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
     “Funded Debt” means, with respect to any Person for such Person and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP, at the
time of determination, the sum of the outstanding principal amount of all Debt
which would be reflected as liabilities on the balance sheet of such Person,
other than the following items which shall not be included in Funded Debt:
(a) Debt or other obligations of others guaranteed by such Person and its
Subsidiaries; (b) all reimbursement obligations (whether contingent or
otherwise) in respect of the undrawn portion of letters of credit, bankers’
acceptances, surety or other bonds, and similar instruments (including, without
limitation, those outstanding with respect to letters of credit); and (c) all
liabilities in respect of unfunded vested benefits under any Plan.
     “GAAP” means at any time generally accepted accounting principles as then
in effect, applied on a basis consistent (except for changes concurred in by the
Borrower’s independent public accountants) with the most recent audited
consolidated financial statements of the Borrower and its Subsidiaries delivered
to the Lenders; provided that, if the Borrower notifies the Agent that the
Borrower wishes to amend any covenant in Article V or any definition of a term
used in any such covenant to eliminate the effect of any change in generally
accepted accounting principles on the operation of such covenant (or if the
Agent (with the consent or at the direction of the Required Lenders) notifies
the Borrower that it wishes to amend any such covenant or definition for such
purpose), then, for purposes of such covenant or definition only, “GAAP” shall
mean GAAP as in effect immediately before the relevant change in generally
accepted accounting principles became effective, until either such notice is
withdrawn or such covenant or definition is amended in a manner satisfactory to
the Borrower and the Required Lenders.
     “Hazardous Substances” means any substance or waste defined as “toxic” or
“hazardous” under any Environmental Laws, including, without limitation,
petroleum, its derivatives, by-products and other hydrocarbons.
     “Hedge Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar agreements.
     “Increase Date” has the meaning specified in Section 2.17(a).
     “Increasing Lender” has the meaning specified in Section 2.17(b).
     “Indebtedness” of any Person means and includes all obligations of such
Person which in accordance with GAAP should be classified upon a balance sheet
of such Person as liabilities of such Person.
     “Intangible Assets” means at any date the total amount of all assets of the
Borrower and its Subsidiaries that are properly classified as “intangible
assets” in accordance with GAAP and, in any event, shall include, without
limitation, goodwill, patents, trade names, trademarks, copyrights, franchises,
experimental expense, organization expense, unamortized debt discount and
expense, and deferred charges other than prepaid insurance, prepaid leases and
prepaid taxes and current deferred taxes which are classified on the balance
sheet of the Borrower and its Subsidiaries as a current asset in accordance with
GAAP and in which classification the Borrower’s independent public accountants
concur; provided that the foregoing Intangible Assets shall be deemed to be in
an amount equal to zero at all times during which such Intangible Assets, in the
aggregate, are less than 2% of stockholders’ equity of the Borrower.
     “Interest Expense” of any Person for any period means the aggregate amount
of interest or fees paid, accrued or scheduled to be paid or accrued in respect
of any Debt (including the interest portion of

7



--------------------------------------------------------------------------------



 



rentals under Capitalized Leases) and all but the principal component of
payments in respect of conditional sales, equipment trust or other title
retention agreements paid, accrued or scheduled to be paid or accrued by such
Person during such period, net of interest income, determined in accordance with
GAAP.
     “Interest Period” means, for each Eurodollar Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Advance or the
date of the Conversion of any Advance into such an Advance and ending on the
last day of the period selected by the Borrower pursuant to the provisions below
and, thereafter, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower pursuant to the provisions below. The duration of each
such Interest Period shall be one, two, three or six months as the Borrower may,
upon notice received by the Agent not later than 11:00 A.M. (New York City time)
on the third Business Day prior to the first day of such Interest Period,
select; provided, however, that:
     (i) the Borrower may not select any Interest Period that ends after the
Termination Date;
     (ii) Interest Periods for Eurodollar Rate Advances comprising part of the
same Borrowing shall be of the same duration;
     (iii) whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, in the
case of an Interest Period for a Eurodollar Rate Advance that, if such extension
would cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day; and
     (iv) in the case of an Interest Period for a Eurodollar Rate Advance,
whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
     “Lease Financed Amount” means, with respect to Off-Balance Sheet Leases,
(a) in the case of the Existing Off-Balance Sheet Lease, the sum of the
aggregate outstanding principal amount of the Loans (as defined therein) and the
outstanding Investment Amounts (as defined therein) or (b) in the case of any
other Off-Balance Sheet Lease, the sum of the comparable amounts as defined
therein.
     “Lenders” means the Initial Lenders, each Assuming Lender that shall become
a party hereto pursuant to Section 2.17 or 2.18 and each Person that shall
become a party hereto pursuant to Section 8.07.
     “Lien” means any lien, security interest or other charge or encumbrance of
any kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
Off Balance Sheet Leases and the arrangements set forth therein shall be
excluded from this definition; provided that:
     (a) if any portion of the Lease Financed Amount is included in Debt under
the last sentence of the definition of Debt, then for purposes of
Section 5.02(a), Off-Balance Sheet Leases and the arrangements set forth therein
shall be deemed to create a Lien securing the Excess Lease Financed Amount; and

8



--------------------------------------------------------------------------------



 



     (b) if Off-Balance Sheet Leases and the arrangements set forth therein
create a lien on any property or assets other than (i) the property and assets
leased pursuant to Off-Balance Sheet Leases, (ii) rights of the Borrower as
sublessor of any portion of such property and assets and (iii) Permitted Lease
Collateral, such lien shall not be excluded from this definition.
     “Margin Stock” means “margin stock” as such term is defined in
Regulation U.
     “Material Adverse Effect” means any material adverse change in the
business, condition (financial or otherwise) or operations of the Borrower or
the Borrower and its Subsidiaries taken as a whole.
     “Material Debt” means Debt (other than the Note) of the Borrower and/or one
or more of its Subsidiaries, arising in one or more related or unrelated
transactions, in an aggregate principal or face amount exceeding $150,000,000.
     “Material Financial Obligations” means a principal or face amount of Debt
and/or payment obligations (calculated after giving effect to any applicable
netting agreements) in respect of Hedge Agreements of the Borrower and/or one or
more of its Subsidiaries, arising in one or more related or unrelated
transactions, exceeding in the aggregate $150,000,000.
     “Material Plan” means, at any time, a Plan or Plans having aggregate
Unfunded Liabilities in excess of $150,000,000.
     “Moody’s” means Moody’s Investors Service, Inc. or its successors.
     “Multiemployer Plan” means, at any time, an employee pension benefit plan
within the meaning of Section 4001(a)(3) of ERISA to which any member of the
ERISA Group is then making or accruing an obligation to make contributions or
has within the preceding five plan years made contribution, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.
     “Net Income” of any Person means, for any period, net income before (i)
extraordinary items, (ii) the results of discontinued operations and (iii) the
effect of any cumulative change in accounting principles, determined in
accordance with GAAP.
     “Non-Consenting Lender” has the meaning specified in Section 2.18(b).
     “Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.15 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender.
     “Notice of Borrowing” has the meaning specified in Section 2.02(a).
     “Off-Balance Sheet Leases” means one or more lease agreements and related
agreements entered into by the Borrower or any of its Subsidiaries from time to
time, in each case in a transaction which the Borrower or such Subsidiary
intends to be treated as an “operating lease” for financial reporting purposes
but as a loan for one or more of the following purposes: (a) federal, state and
local income or franchise tax, (b) bankruptcy, (c) real estate law and
(d) commercial law (including uniform commercial law).
     “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56.
     “PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

9



--------------------------------------------------------------------------------



 



     “Permitted Lease Collateral” means any cash or cash equivalents securing
the obligations of the Borrower or its Subsidiaries in any Off-Balance Sheet
Lease.
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.
     “Plan” means, at any time, an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.
     “Public Debt Rating” means, as of any date for S&P, the lowest rating that
has been most recently announced by S&P for any class of non-credit enhanced
long-term senior unsecured debt issued by the Borrower and, as of any date for
Moody’s, the lowest rating that has been most recently announced by Moody’s for
any class of non-credit enhanced long-term senior unsecured debt issued by the
Borrower. For purposes of the foregoing, (a) if only one of S&P and Moody’s
shall have in effect a Public Debt Rating, the Applicable Margin, the Applicable
Percentage and the Applicable Utilization Fee shall be determined by reference
to the available rating; (b) if neither S&P nor Moody’s shall have in effect a
Public Debt Rating, the Applicable Margin, the Applicable Percentage and the
Applicable Utilization Fee will be set in accordance with Level 5 under the
definition of “Applicable Margin”, “Applicable Percentage” or “Applicable
Utilization Fee”, as the case may be; (c) if the ratings established by S&P and
Moody’s shall fall within different levels, the Applicable Margin, the
Applicable Percentage and the Applicable Utilization Fee shall be based upon the
higher rating unless the such ratings differ by two or more levels, in which
case the applicable level will be deemed to be one level above the lower of such
levels; (d) if any rating established by S&P or Moody’s shall be changed, such
change shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (e) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
Public Debt Rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be.
     “Register” has the meaning specified in Section 8.07(d).
     “Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount of the Advances owing to
Lenders, or, if no such principal amount is then outstanding, Lenders having at
least a majority in interest of the Commitments.
     “Reportable Event” means any “reportable event” as defined in section 4043
of ERISA for which the 30-day notice requirement has not been waived under
applicable regulations.
     “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc. or its successors.
     “SEC” means the Securities and Exchange Commission.
     “Subsidiary” means, as to any Person, any corporation or other entity of
which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by such Person; unless
otherwise specified, “Subsidiary” means a Subsidiary of the Borrower.
     “Tangible Assets” means, at any date, Consolidated Total Assets (less
depreciation, depletion and other properly deductible valuation reserves) after
deducting (but without duplication) Intangible Assets.

10



--------------------------------------------------------------------------------



 



     “Termination Date” means the earlier of (a) January 26, 2012, subject to
the extension thereof pursuant to Section 2.18 and (b) the date of termination
in whole of the Commitments pursuant to Section 2.04 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.18 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.
     “Unfunded Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the value of all benefit liabilities under such
Plan, determined on a plan termination basis using the assumptions prescribed by
the PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market
value of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.
     “Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
          SECTION 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
          SECTION 1.03. Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with GAAP.
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES
          SECTION 2.01. The Advances. Each Lender severally agrees, on the terms
and conditions hereinafter set forth, to make Advances to the Borrower from time
to time on any Business Day during the period from the Effective Date until the
Termination Date in an aggregate amount not to exceed at any time outstanding
such Lender’s Commitment. Each Borrowing shall be in an aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and shall
consist of Advances of the same Type made on the same day by the Lenders ratably
according to their respective Commitments. Within the limits of each Lender’s
Commitment, the Borrower may borrow under this Section 2.01, prepay pursuant to
Section 2.09 and reborrow under this Section 2.01.
          SECTION 2.02. Making the Advances. (a) Each Borrowing shall be made on
notice, given not later than (x) 1:00 P.M. (New York City time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurodollar Rate Advances or (y) 12:00 noon (New York
City time) on the Business Day prior to the date of the proposed Borrowing in
the case of a Borrowing consisting of Base Rate Advances, by the Borrower to the
Agent, which shall give to each Lender prompt notice thereof by telecopier. Each
such notice of a Borrowing (a “Notice of Borrowing”) shall be by telephone,
confirmed immediately in writing, or telecopier in substantially the form of
Exhibit B hereto, specifying therein the requested (i) date of such Borrowing,
(ii) Type of Advances comprising such Borrowing, (iii) aggregate amount of such
Borrowing, and (iv) in the case of a Borrowing consisting of Eurodollar Rate
Advances, initial Interest Period for each such Advance. Each Lender shall,
before 2:00 P.M. (New York City time) on the date of such Borrowing make
available for the account of its Applicable Lending Office to the Agent at the
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Borrowing. After the Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Agent will make such funds
available to the Borrower at such account as is mutually agreed between the
Borrower and the Agent.

11



--------------------------------------------------------------------------------



 



          (b) Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than $10,000,000 or if the
obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.07 or 2.11 and (ii) the Eurodollar Rate Advances
may not be outstanding as part of more than six separate Borrowings.
          (c) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower.
          (d) Unless the Agent shall have received notice from a Lender prior to
the time of any Borrowing that such Lender will not make available to the Agent
such Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Agent, such Lender and the
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to Advances comprising such Borrowing and (ii) in the
case of such Lender, the Federal Funds Rate. If such Lender shall repay to the
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Advance as part of such Borrowing for purposes of this Agreement.
          (e) The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.
          SECTION 2.03. Fees. (a) Facility Fee. The Borrower agrees to pay to
the Agent for the account of each Lender a facility fee on the amount of such
Lender’s Commitment, irrespective of usage, from the date hereof in the case of
each Initial Lender and from the effective date specified in the Assumption
Agreement or in the Assignment and Acceptance pursuant to which it became a
Lender in the case of each other Lender until the Termination Date at a rate per
annum equal to the Applicable Percentage in effect from time to time, payable in
arrears quarterly on the last day of each March, June, September and December,
commencing March 31, 2007, and on the Termination Date.
          (b) Agent’s Fees. The Borrower shall pay to the Agent for its own
account such fees as may from time to time be agreed between the Borrower and
the Agent.
          SECTION 2.04. Optional Termination or Reduction of the Commitments.
The Borrower shall have the right, upon at least three Business Days’ notice to
the Agent, to terminate in whole or permanently reduce ratably in part the
unused portions of the respective Commitments of the Lenders, provided that each
partial reduction shall be in the aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof. Once terminated or reduced, the
Commitment may not be reinstated other than as provided in Section 2.17.
          SECTION 2.05. Repayment of Advances. The Borrower shall repay to the
Agent for the ratable account of each Lender on the Termination Date applicable
to such Lender the aggregate principal amount of the Advances owing to such
Lender then outstanding.
          SECTION 2.06. Interest on Advances. (a) Scheduled Interest. The
Borrower shall pay interest on the unpaid principal amount of each Advance owing
to each Lender from the date of such Advance until such principal amount shall
be paid in full, at the following rates per annum:
     (i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time plus (z) the Applicable Utilization Fee in effect from time to time,
payable in arrears quarterly on the last day of each March, June, September and
December during such periods and on the date such Base Rate Advance shall be
Converted or paid in full.

12



--------------------------------------------------------------------------------



 



     (ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin in effect from
time to time plus (z) the Applicable Utilization Fee in effect from time to
time, payable in arrears on the last day of such Interest Period and, if such
Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.
          (b) Default Interest. Upon the occurrence and during the continuance
of an Event of Default, the Agent may, and upon the request of the Required
Lenders shall, require the Borrower to pay interest (“Default Interest”) on
(i) the unpaid principal amount of each Advance owing to each Lender, payable in
arrears on the dates referred to in clause (a)(i) or (a)(ii) above, at a rate
per annum equal at all times to 2% per annum above the rate per annum required
to be paid on such Advance pursuant to clause (a)(i) or (a)(ii) above and
(ii) to the fullest extent permitted by law, the amount of any interest, fee or
other amount payable hereunder that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on Base Rate Advances pursuant to clause (a)(i) above, provided, however, that
following acceleration of the Advances pursuant to Section 6.01, Default
Interest shall begin to accrue at such time and be payable hereunder whether or
not previously required by the Agent.
          SECTION 2.07. Interest Rate Determination. (a) The Agent shall give
prompt notice to the Borrower and the Lenders of the applicable interest rate
determined by the Agent for purposes of Section 2.06(a).
          (b) If, with respect to any Eurodollar Rate Advances, the Required
Lenders notify the Agent that the Eurodollar Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (i) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Agent shall notify
the Borrower and the Lenders that the circumstances causing such suspension no
longer exist.
          (c) If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.
          (d) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $10,000,000, such Advances shall
automatically Convert into Base Rate Advances.
          (e) Upon the occurrence and during the continuance of any Event of
Default, (i) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor Convert into a Base Rate Advance and
(ii) the obligation of the Lender to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.
          SECTION 2.08. Optional Conversion of Advances. The Borrower may on any
Business Day, upon notice given to the Agent not later than 12:00 noon (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.07 and 2.11, Convert all
Advances of one Type comprising the same Borrowing into Advances of another
Type; provided, however, that any Conversion of Eurodollar Rate Advances into
Advances of another type shall be made only on the last day of an Interest
Period for such Advances, any Conversion of Base Rate Advances into Eurodollar
Rate Advances shall be in an amount not less than the minimum amount specified
in Section 2.02(b) and no Conversion of any Advances shall result in more
separate Eurodollar Rate Advances than permitted under Section 2.02(b). Each
such notice of a Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) the Advances to be Converted, and
(iii) if such Conversion is into Eurodollar Rate Advances, the duration of the
initial Interest Period for each such Advance. Each notice of Conversion shall
be irrevocable and binding on the Borrower.

13



--------------------------------------------------------------------------------



 



          SECTION 2.09. Prepayments of Advances. The Borrower may, upon notice
at least two Business Days’ prior to the date of such prepayment, in the case of
Eurodollar Rate Advances, and not later than 12:00 noon (New York City time) on
the date of such prepayment, in the case of Base Rate Advances, to the Agent
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given the Borrower shall, prepay the outstanding principal
amount of the Advances comprising part of the same Borrowing in whole or in
part, together with accrued interest to the date of such prepayment on the
principal amount prepaid; provided, however, that (x) each partial prepayment
shall be in an aggregate principal amount of $10,000,000 or an integral multiple
of $1,000,000 in excess thereof and (y) in the event of any such prepayment of a
Eurodollar Rate Advance, the Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 8.04(c).
          SECTION 2.10. Increased Costs. (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation after the Effective Date or (ii) the compliance with any guideline or
request from any central bank or other governmental authority (whether or not
having the force of law) after the Effective Date, there shall be any increase
in the cost to any Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Advances (excluding for purposes of this Section 2.10 any such
increased costs resulting from (I) Taxes or Other Taxes (as to which
Section 2.13 shall govern) and (II) changes in the basis of taxation of overall
net income or overall gross income by the United States or by the foreign
jurisdiction or state under the laws of which such Lender is organized or has
its Applicable Lending Office or any political subdivision thereof), then the
Borrower shall from time to time, upon demand by such Lender (with a copy of
such demand to the Agent), pay to the Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased cost.
A certificate as to the amount of such increased cost, submitted to the Borrower
and the Agent by such Lender, shall be conclusive and binding for all purposes,
absent manifest error.
          (b) If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend hereunder and other commitments of this type, then, upon demand by such
Lender (with a copy of such demand to the Agent), the Borrower shall pay to the
Agent for the account of such Lender, from time to time as specified by such
Lender, additional amounts sufficient to compensate such Lender or such
corporation in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital to be allocable to the existence
of such Lender’s commitment to lend hereunder. A certificate as to such amounts
submitted to the Borrower and the Agent by such Lender shall be conclusive and
binding for all purposes, absent manifest error.
          (c) If any Lender fails to give the Borrower and the Agent any prompt
notice required by this Section 2.10, the Borrower shall not be required to
indemnify and compensate such Lender under this Section 2.10 for any amounts
attributable to the event or factual circumstance required to be disclosed in
such notice and arising during or with respect to any period ending more than
90 days before notice thereof has been delivered to the Borrower and the Agent,
provided that this subsection (c) shall in no way limit the right of any Lender
to demand or receive compensation to the extent that such compensation relates
to any law, rule, regulation, interpretation, administration, request or
directive (or any change therein) which by its terms has retroactive application
if such notice is given within 90 days after the date of enactment or
effectiveness of such retroactive law, rule, regulation, interpretation,
administration, request or directive (or change therein).
          SECTION 2.11. Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent and the Borrower that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for any Lender or its Eurodollar Lending
Office to perform its obligations hereunder to make Eurodollar Rate Advances or
to fund or maintain Eurodollar Rate Advances hereunder, (a) each Eurodollar Rate
Advance will automatically, upon such demand, Convert into a Base Rate Advance
and (b) the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Advances into Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.
          SECTION 2.12. Payments and Computations. (a) The Borrower shall make
each payment hereunder, irrespective of any right of counterclaim or set-off,
not later than 11:00 A.M. (New York City time) on the day when due in U.S.
dollars to the Agent at the Agent’s Account in same day funds. The Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest or facility fees ratably

14



--------------------------------------------------------------------------------



 



(other than amounts payable pursuant to Section 2.10, 2.13 or 8.04(c)) to the
Lenders for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement. Upon any Assuming Lender
becoming a Lender hereunder as a result of a Commitment Increase pursuant to
Section 2.17 or an extension of the Termination Date pursuant to Section 2.18,
and upon the Agent’s receipt of such Lender’s Assumption Agreement and recording
of the information contained therein in the Register, from and after the
applicable Increase Date or Extension Date, as the case may be, the Agent shall
make all payments hereunder and under any Notes issued in connection therewith
in respect of the interest assumed thereby to the Assuming Lender. Upon its
acceptance of an Assignment and Acceptance and recording of the information
contained therein in the Register pursuant to Section 8.07(c), from and after
the effective date specified in such Assignment and Acceptance, the Agent shall
make all payments hereunder and under the Notes in respect of the interest
assigned thereby to the Lender assignee thereunder, and the parties to such
Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
          (b) All computations of interest based on the Base Rate shall be made
by the Agent on the basis of a year of 365 or 366 days, as the case may be, and
all computations of interest based on the Eurodollar Rate or the Federal Funds
Rate and of facility fees shall be made by the Agent on the basis of a year of
360 days, in each case for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest or
facility fees are payable. Each determination by the Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
          (c) Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
          (d) Unless the Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Agent may assume that the
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the Federal Funds Rate.
          SECTION 2.13. Taxes. (a) Any and all payments by the Borrower to or
for the account of any Lender or the Agent hereunder or under the Notes or any
other documents to be delivered hereunder shall be made, in accordance with
Section 2.12 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of each Lender and the Agent, taxes imposed on
its overall net income, and franchise taxes imposed on it in lieu of net income
taxes, by the jurisdiction under the laws of which such Lender or the Agent (as
the case may be) is organized or any political subdivision thereof and, in the
case of each Lender, taxes imposed on its overall net income, and franchise
taxes imposed on it in lieu of net income taxes, by the jurisdiction of such
Lender’s Applicable Lending Office or any political subdivision thereof (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note or any other documents to be delivered hereunder to any Lender or the
Agent, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.13) such Lender or the Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law.

15



--------------------------------------------------------------------------------



 



          (b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder (hereinafter
referred to as “Other Taxes”).
          (c) The Borrower shall indemnify each Lender and the Agent for and
hold it harmless against the full amount of Taxes or Other Taxes (including,
without limitation, taxes of any kind imposed by any jurisdiction on amounts
payable under this Section 2.13) imposed on or paid by such Lender or the Agent
(as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. This indemnification shall
be made within 30 days from the date such Lender or the Agent (as the case may
be) makes written demand therefor.
          (d) Within 30 days after the date of any payment of Taxes, the
Borrower shall furnish to the Agent, at its address referred to in Section 8.02,
the original or a certified copy of a receipt evidencing such payment to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Agent. In the case of any payment
hereunder or under the Notes or any other documents to be delivered hereunder by
or on behalf of the Borrower through an account or branch outside the United
States or by or on behalf of the Borrower by a payor that is not a United States
person, if the Borrower determines that no Taxes are payable in respect thereof,
the Borrower shall furnish, or shall cause such payor to furnish, to the Agent,
at such address, an opinion of counsel acceptable to the Agent stating that such
payment is exempt from Taxes. For purposes of this subsection (d) and subsection
(e), the terms “United States” and “United States person” shall have the
meanings specified in Section 7701 of the Internal Revenue Code.
          (e) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assumption
Agreement or the Assignment and Acceptance pursuant to which it becomes a Lender
in the case of each other Lender, and from time to time thereafter as requested
in writing by the Borrower (but only so long as such Lender remains lawfully
able to do so), shall provide each of the Agent and the Borrower with two
original Internal Revenue Service Forms W-8BEN or W-8ECI, as appropriate, or any
successor or other form prescribed by the Internal Revenue Service, certifying
that such Lender is exempt from or entitled to a reduced rate of United States
withholding tax on payments pursuant to this Agreement or the Notes. If the form
provided by a Lender at the time such Lender first becomes a party to this
Agreement indicates a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be considered excluded from Taxes
unless and until such Lender provides the appropriate forms certifying that a
lesser rate applies, whereupon withholding tax at such lesser rate only shall be
considered excluded from Taxes for periods governed by such form; provided,
however, that, if at the date of the Assignment and Acceptance pursuant to which
a Lender assignee becomes a party to this Agreement, the Lender assignor was
entitled to payments under subsection (a) in respect of United States
withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includable in Taxes) United
States withholding tax, if any, applicable with respect to the Lender assignee
on such date. If any form or document referred to in this subsection
(e) requires the disclosure of information, other than information necessary to
compute the tax payable and information required on the date hereof by Internal
Revenue Service Form W-8BEN or W-8ECI, that the Lender reasonably considers to
be confidential, the Lender shall give notice thereof to the Borrower and shall
not be obligated to include in such form or document such confidential
information.
          (f) For any period with respect to which a Lender has failed to
provide the Borrower with the appropriate form, certificate or other document
described in Section 2.13(e) (other than if such failure is due to a change in
law, or in the interpretation or application thereof, occurring subsequent to
the date on which a form, certificate or other document originally was required
to be provided, or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender shall not be entitled to
indemnification under Section 2.13(a) or (c) with respect to Taxes imposed by
the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Borrower shall take such
steps as the Lender shall reasonably request to assist the Lender to recover
such Taxes.
          (g) If the Lender claims any additional amounts payable pursuant to
this Section 2.13, it agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to change

16



--------------------------------------------------------------------------------



 



the jurisdiction of its Eurodollar Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to the Lender.
          SECTION 2.14. Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances owing to it (other than
pursuant to Section 2.10, 2.13 or 8.04(c)) in excess of its ratable share of
payments on account of the Advances obtained by all the Lenders, such Lender
shall forthwith purchase from the other Lenders such participations in the
Advances owing to them as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.14
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.
          SECTION 2.15. Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of
Advances. The Borrower agrees that upon notice by any Lender to the Borrower
(with a copy of such notice to the Agent) to the effect that a Note is required
or appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Advances owing to, or to be made by, such
Lender, the Borrower shall promptly execute and deliver to such Lender a Note
payable to the order of such Lender in a principal amount up to the Commitment
of such Lender.
          (b) The Register maintained by the Agent pursuant to Section 8.07(d)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and, if appropriate, the Interest Period applicable thereto, (ii) the terms of
each Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from the Borrower hereunder and
each Lender’s share thereof.
          (c) Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrower under this Agreement.
          SECTION 2.16. Use of Proceeds. The proceeds of the Advances shall be
available (and the Borrower agrees that it shall use such proceeds) solely for
general corporate purposes of the Borrower and its Subsidiaries, including
commercial paper backstop, share repurchases and acquisitions.

17



--------------------------------------------------------------------------------



 



          SECTION 2.17. Increase in the Aggregate Commitments. (a) The Borrower
may, at any time but in any event not more than once in any calendar year prior
to the Termination Date, by notice to the Agent, request that the aggregate
amount of the Commitment be increased by an amount of $10,000,000 or an integral
multiple thereof (each a “Commitment Increase”) to be effective as of a date
that is at least 90 days prior to the scheduled Termination Date then in effect
(the “Increase Date”) as specified in the related notice to the Agent; provided,
however that (i) in no event shall the aggregate amount of the Commitments at
any time exceed $1,500,000,000 and (ii) on the date of any request by the
Borrower for a Commitment Increase and on the related Increase Date, the
applicable conditions set forth in Article III shall be satisfied.
          (b) The Agent shall promptly notify the Lenders of a request by the
Borrower for a Commitment Increase, which notice shall include (i) the proposed
amount of such requested Commitment Increase, (ii) the proposed Increase Date
and (iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”) shall, in
its sole discretion, give written notice to the Agent on or prior to the
Commitment Date of the amount by which it is willing to increase its Commitment.
If the Lenders notify the Agent that they are willing to increase the amount of
their respective Commitments by an aggregate amount that exceeds the amount of
the requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders willing to participate therein in such amounts as
are agreed between the Borrower and the Agent, provided that no Lender shall be
subject to a Commitment Increase in excess of the amount by which it is willing
to increase its Commitment as indicated in its notice to the Agent. It is
understood and agreed that no Lender shall have any obligation whatsoever to
agree to any increase in its Commitment.
          (c) Promptly following each Commitment Date, the Agent shall notify
the Borrower as to the amount, if any, by which the Lenders are willing to
participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Borrower may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Commitment of each such Eligible Assignee shall be in an
amount of $15,000,000 or more.
          (d) On each Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Commitment Increase in accordance with
Section 2.17(b) (each such Eligible Assignee and each Eligible Assignee that
agrees to an extension of the Termination Date in accordance with
Section 2.18(c), an “Assuming Lender”) shall become a Lender party to this
Agreement as of such Increase Date and the Commitment of each Increasing Lender
for such requested Commitment Increase shall be so increased by such amount (or
by the amount allocated to such Lender pursuant to the last sentence of
Section 2.17(b)) as of such Increase Date; provided, however, that the Agent
shall have received on or before such Increase Date the following, each dated
such date:
     (i) (A) certified copies of resolutions of the Board of Directors of the
Borrower or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Borrower (which may be in-house counsel), in
substantially the form of Exhibit F hereto;
     (ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Agent (each an “Assumption
Agreement”), duly executed by such Eligible Assignee, the Agent and the
Borrower; and
     (iii) confirmation from each Increasing Lender of the increase in the
amount of its Commitment in a writing satisfactory to the Borrower and the
Agent.
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.17(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Borrower, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (New York City time) on the
Increase Date, make available for the account of its

18



--------------------------------------------------------------------------------



 



Applicable Lending Office to the Agent at the Agent’s Account, in same day
funds, in the case of such Assuming Lender, an amount equal to such Assuming
Lender’s ratable portion of the Borrowings then outstanding (calculated based on
its Commitment as a percentage of the aggregate Commitments outstanding after
giving effect to the relevant Commitment Increase) and, in the case of such
Increasing Lender, an amount equal to the excess of (i) such Increasing Lender’s
ratable portion of the Borrowings then outstanding (calculated based on its
Commitment as a percentage of the aggregate Commitments outstanding after giving
effect to the relevant Commitment Increase) over (ii) such Increasing Lender’s
ratable portion of the Borrowings then outstanding (calculated based on its
Commitment (without giving effect to the relevant Commitment Increase) as a
percentage of the aggregate Commitments (without giving effect to the relevant
Commitment Increase). After the Agent’s receipt of such funds from each such
Increasing Lender and each such Assuming Lender, the Agent will promptly
thereafter cause to be distributed like funds to the other Lenders for the
account of their respective Applicable Lending Offices in an amount to each
other Lender such that the aggregate amount of the outstanding Advances owing to
each Lender after giving effect to such distribution equals such Lender’s
ratable portion of the Borrowings then outstanding (calculated based on its
Commitment as a percentage of the aggregate Commitments outstanding after giving
effect to the relevant Commitment Increase).
          SECTION 2.18. Extension of Termination Date. (a) At least 30 days but
not more than 45 days prior to any anniversary of the Effective Date, the
Borrower, by written notice to the Agent, may request an extension of the
Termination Date in effect at such time by one year from its then scheduled
expiration. The Agent shall promptly notify each Lender of such request, and
each Lender shall in turn, in its sole discretion, not later than 20 days prior
to such anniversary date, notify the Borrower and the Agent in writing as to
whether such Lender will consent to such extension. If any Lender shall fail to
notify the Agent and the Borrower in writing of its consent to any such request
for extension of the Termination Date at least 20 days prior to the applicable
anniversary date, such Lender shall be deemed to be a Non-Consenting Lender with
respect to such request. The Agent shall notify the Borrower not later than
15 days prior to the applicable anniversary date of the decision of the Lenders
regarding the Borrower’s request for an extension of the Termination Date.
          (b) If all the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.18, the Termination Date in
effect at such time shall, effective as at the applicable anniversary date (the
“Extension Date”), be extended for one year; provided that on each Extension
Date the applicable conditions set forth in Article III shall be satisfied. If
less than all of the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.18, the Termination Date in
effect at such time shall, effective as at the applicable Extension Date and
subject to subsection (d) of this Section 2.18, be extended as to those Lenders
that so consented (each a “Consenting Lender”) but shall not be extended as to
any other Lender (each a “Non-Consenting Lender”). To the extent that the
Termination Date is not extended as to any Lender pursuant to this Section 2.18
and the Commitment of such Lender is not assumed in accordance with subsection
(c) of this Section 2.18 on or prior to the applicable Extension Date, the
Commitment of such Non-Consenting Lender shall automatically terminate in whole
on such unextended Termination Date without any further notice or other action
by the Borrower, such Lender or any other Person; provided that such
Non-Consenting Lender’s rights under Sections 2.10, 2.13 and 8.04, and its
obligations under Section 7.05, shall survive the Termination Date for such
Lender as to matters occurring prior to such date. It is understood and agreed
that no Lender shall have any obligation whatsoever to agree to any request made
by the Borrower for any requested extension of the Termination Date.
          (c) If less than all of the Lenders consent to any such request
pursuant to subsection (a) of this Section 2.18, the Agent shall promptly so
notify the Consenting Lenders, and each Consenting Lender may, in its sole
discretion, give written notice to the Agent not later than 10 days prior to the
Extension Date of the amount of the Non-Consenting Lenders’ Commitments for
which it is willing to accept an assignment. If the Consenting Lenders notify
the Agent that they are willing to accept assignments of Commitments in an
aggregate amount that exceeds the amount of the Commitments of the
Non-Consenting Lenders, such Commitments shall be allocated among the Consenting
Lenders willing to accept such assignments in such amounts as are agreed between
the Borrower and the Agent, provided that no Lender shall be subject to an
increase in its Commitment in excess of the Commitment amount which it indicated
it is willing to assume. If after giving effect to the assignments of
Commitments described above there remains any Commitments of Non-Consenting
Lenders, the Borrower may arrange for one or more Consenting Lenders or other
Eligible Assignees as Assuming Lenders to assume, effective as of the Extension
Date, any Non-Consenting Lender’s Commitment and all of the obligations of such
Non-Consenting Lender under this Agreement thereafter arising, without recourse
to or warranty by, or expense to, such Non-Consenting Lender; provided, however,
that the amount of the Commitment of any such Assuming Lender as a result of
such substitution shall in no event be less than $15,000,000 unless the amount
of the Commitment of such

19



--------------------------------------------------------------------------------



 



Non-Consenting Lender is less than $15,000,000, in which case such Assuming
Lender shall assume all of such lesser amount; and provided further that:
     (i) any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Advances, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
facility fees owing to such Non-Consenting Lender as of the effective date of
such assignment;
     (ii) all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and
     (iii) with respect to any such Assuming Lender, the applicable processing
and recordation fee required under Section 8.07(a) for such assignment shall
have been paid;
provided further that such Non-Consenting Lender’s rights under Sections 2.10,
2.13 and 8.04, and its obligations under Section 7.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Borrower and the Agent an Assumption
Agreement, duly executed by such Assuming Lender, such Non-Consenting Lender,
the Borrower and the Agent, (B) any such Consenting Lender shall have delivered
confirmation in writing satisfactory to the Borrower and the Agent as to the
increase in the amount of its Commitment and (C) each Non-Consenting Lender
being replaced pursuant to this Section 2.18 shall have delivered to the Agent
any Note held by such Non-Consenting Lender. Upon the payment or prepayment of
all amounts referred to in clauses (i), (ii) and (iii) of the immediately
preceding sentence, each such Consenting Lender or Assuming Lender, as of the
Extension Date, will be substituted for such Non-Consenting Lender under this
Agreement and shall be a Lender for all purposes of this Agreement, without any
further acknowledgment by or the consent of the other Lenders, and the
obligations of each such Non-Consenting Lender hereunder (other than its
obligations under Section 7.05 as to matters occurring prior to the date of
substitution) shall, by the provisions hereof, be released and discharged.
              (d) If (after giving effect to any assignments or assumptions
pursuant to subsection (c) of this Section 2.18) Lenders having Commitments
equal to at least 50% of the Commitments in effect immediately prior to the
Extension Date consent in writing to a requested extension (whether by execution
or delivery of an Assumption Agreement or otherwise) not later than one Business
Day prior to such Extension Date, the Agent shall so notify the Borrower, and,
subject to the satisfaction of the applicable conditions in Article III, the
Termination Date then in effect, with respect to each Consenting Lender and
Assuming Lender therefor, shall be extended for the additional one-year period
as described in subsection (a) of this Section 2.18, and all references in this
Agreement, and in the Notes, if any, to the “Termination Date” shall, with
respect to each Consenting Lender and each Assuming Lender for such Extension
Date, refer to the Termination Date as so extended. Promptly following each
Extension Date, the Agent shall notify the Lenders (including, without
limitation, each Assuming Lender) of the extension of the scheduled Termination
Date in effect immediately prior thereto and shall thereupon record in the
Register the relevant information with respect to each such Consenting Lender
and each such Assuming Lender.
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING
          SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:

20



--------------------------------------------------------------------------------



 



     (a) There shall have occurred no material adverse change in the properties,
business, profits or condition (financial or otherwise) of the Borrower or of
the Borrower and its Subsidiaries taken as a whole since October 29, 2006,
except as disclosed in the Borrower’s filings with the SEC or as disclosed in
writing to the Lenders prior to the date hereof.
     (b) Except as set forth under the heading “Legal Proceedings” in the
Borrower’s 2006 Form 10-K and other SEC filings filed by Borrower prior to the
Effective Date, there shall exist no action, suit or proceeding pending against,
or to the knowledge of the Borrower threatened against or affecting, the
Borrower or any of its Subsidiaries before any court or arbitrator or any
governmental body, agency or official (i) in which there is a reasonable
possibility of an adverse determination which would have a Material Adverse
Effect, or (ii) which in any manner draws into question the validity of this
Agreement or the Note.
     (c) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law, regulation or provision in an
existing agreement shall be applicable in the reasonable judgment of the Lenders
that restrains, prevents or imposes materially adverse conditions upon the
transactions contemplated hereby.
     (d) The Borrower shall have notified each Lender and the Agent in writing
as to the proposed Effective Date.
     (e) The Borrower shall have paid all accrued and invoiced fees and expenses
of the Agent and the Lenders (including the accrued fees and expenses of counsel
to the Agent) as agreed separately in writing by the parties to such agreement.
     (f) On the Effective Date, the following statements shall be true and the
Agent shall have received for the account of each Lender a certificate signed by
a duly authorized officer of the Borrower, dated the Effective Date, stating
that:
     (i) The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and
     (ii) No event exists that constitutes a Default.
     (g) The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent
and (except for the Notes) in sufficient copies for each Lender:
     (i) The Notes to the order of the Lenders to the extent requested by any
Lender pursuant to Section 2.15.
     (ii) Certified copies of the general resolutions of the Board of Directors
of the Borrower which authorize the Borrower to enter into this Agreement and
the Notes, and of all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to this Agreement and the Notes.
     (iii) A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement and the Notes and the other documents
to be delivered hereunder.
     (iv) A favorable opinion of the Vice President, Legal Services of the
Borrower, substantially in the form of Exhibit D hereto and as to such other
matters as any Lender through the Agent may reasonably request.

21



--------------------------------------------------------------------------------



 



     (v) A favorable opinion of Orrick,
     Herrington & Sutcliffe, LLP, counsel for the Borrower, substantially in the
form of Exhibit E hereto and as to such other matters as the Lender may
reasonably request.
     (vi) A favorable opinion of Shearman & Sterling LLP, counsel for the Agent,
in form and substance satisfactory to the Agent.
     (h) The Borrower shall have terminated the commitment of the lender and
repaid or prepaid all of the obligations under, the 364-Day Credit Agreement
dated as of September 14, 2006 between the Borrower and Citicorp USA, Inc., and
such lender hereby waives, upon execution of this Agreement, any notice required
by said Credit Agreement relating to the termination of commitments thereunder.
          SECTION 3.02. Conditions Precedent to Each Borrowing, Commitment
Increase and Extension Date. The obligation of each Lender to make an Advance on
the occasion of each Borrowing, each Commitment Increase and each extension of
Commitments pursuant to Section 2.18 shall be subject to the conditions
precedent that the Effective Date shall have occurred and on the date of such
Borrowing, the applicable Increase Date or the applicable Extension Date (a) the
following statements shall be true (and each of the giving of the applicable
Notice of Borrowing, request for Commitment Increase request for Commitment
extension and the acceptance by the Borrower of the proceeds of such Borrowing
shall constitute a representation and warranty by the Borrower that on the date
of such Borrowing, such Increase Date or such Extension Date such statements are
true):
     (i) the representations and warranties contained in Section 4.01 (except,
in the case of Borrowings, the representations set forth in Section 4.01(d)(ii))
are correct on and as of such date, before and after giving effect to such
Borrowing, such Commitment Increase or such Extension Date and to the
application of the proceeds therefrom, as though made on and as of such date,
and
     (ii) no event has occurred and is continuing, or would result from such
Borrowing, such Commitment Increase or such Extension Date or from the
application of the proceeds therefrom, that constitutes a Default;
and (b) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request.
          SECTION 3.03. Determinations Under Section 3.01. For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received notice from such Lender prior to the date that the Borrower,
by notice to the Lenders, designates as the proposed Effective Date, specifying
its objection thereto. The Agent shall promptly notify the Lenders of the
occurrence of the Effective Date.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          SECTION 4.01. Representations and Warranties of the Borrower. The
Borrower represents and warrants as follows:
     (a) Corporate Existence and Power. Each of the Borrower and each
Subsidiary:
     (i) is a corporation duly organized and validly existing under the laws of
its jurisdiction of incorporation, except, solely with respect to Subsidiaries,
where failure to be duly organized and validly existing under the laws of the
applicable jurisdiction of incorporation would not in the aggregate have a
Material Adverse Effect;

22



--------------------------------------------------------------------------------



 



     (ii) has all requisite power and authority and all necessary licenses and
permits to own and operate its properties and to carry on its business as now
conducted and as presently proposed to be conducted, except where failures to
have such licenses and permits would not, in the aggregate, have a Material
Adverse Effect; and
     (iii) is duly licensed or qualified and is in good standing as a foreign
corporation in each jurisdiction wherein the nature of the business transacted
by it or the nature of the property owned or leased by it makes such licensing
or qualification necessary, except where failures to be so licensed, qualified
or in good standing would not, in the aggregate, have a Material Adverse Effect.
     (b) Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Borrower of this Agreement and the
Notes are within the Borrower’s corporate powers, have been duly authorized by
all necessary corporate action, require no action by or in respect of, or filing
with, any governmental body, agency or official and do not contravene, or
constitute a default under (i) the certificate of incorporation or by-laws of
the Borrower, (ii) any agreement that purports to affect the Borrower’s ability
to borrow money or the Borrower’s obligations under this Agreement or the Notes,
or any judgment, injunction, order or decree binding upon the Borrower or any of
its Subsidiaries, (iii) any provision of material applicable law or regulation
or result in the creation or imposition of any Lien on any asset of the Borrower
or any of its Subsidiaries not otherwise permitted by Section 5.02(a).
     (c) Binding Effect. This Agreement constitutes a valid and binding
agreement of the Borrower and the Notes, when executed and delivered in
accordance with this Agreement, will constitute a valid and binding obligation
of the Borrower, in each case enforceable in accordance with its terms, except
as limited by (i) bankruptcy, insolvency or similar laws affecting creditors’
rights generally and (ii) general principles of equity.
     (d) Financial Information. (i) The consolidated balance sheet of the
Borrower and its Subsidiaries as of October 29, 2006, and the related
consolidated statements of operations and cash flows for the fiscal year then
ended, reported on by KPMG LLP and set forth in the Borrower’s 2006 Form 10-K
(or an exhibit thereto), a copy of which has been obtained by each of the
Lenders, fairly present, in conformity with generally accepted accounting
principles, the consolidated financial position of the Borrower and its
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such fiscal year.
     (ii) There has been no material adverse change since October 29, 2006, in
the business, financial position or results of operations of the Borrower and
its Subsidiaries, considered as a whole, except as disclosed in the Borrower’s
filings with the SEC prior to the Effective Date.
     (e) Litigation. Except as set forth under the heading “Legal Proceedings”
in the Borrower’s 2006 Form 10-K and as disclosed in any SEC filings of the
Borrower made prior to the Effective Date, and then only to the extent that
there have been no adverse developments with respect to such “Legal Proceedings”
since such Form 10-K or in such SEC filings, there is no action, suit or
proceeding pending against, or to the knowledge of the Borrower any
investigation, action, suit or proceeding threatened against or affecting, the
Borrower or any of its Subsidiaries before any court or arbitrator or any
governmental body, agency or official (i) in which there is a reasonable
possibility of an adverse determination which would have a Material Adverse
Effect, or (ii) which in any manner draws into question the validity of this
Agreement or the Notes.
     (f) Compliance with ERISA. Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance in all material
respects with the presently applicable provisions of ERISA and the Internal
Revenue Code with respect to each Plan. No member of the ERISA Group has (i)
sought a waiver of the minimum funding standard under Section 412 of the
Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any

23



--------------------------------------------------------------------------------



 



Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Internal Revenue Code which will
violate Section 5.02(a) hereof or (iii) incurred any unpaid liability in excess
of $150,000,000 under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.
     (g) Environmental Matters. The Borrower has a process of conducting
periodic internal reviews relating to compliance by the Borrower and its
Subsidiaries with Environmental Laws and liabilities thereunder. On the basis of
such reviews and other business processes, except as set forth in the Borrower’s
2006 Form 10-K and as disclosed in any SEC filings of the Borrower prior to the
date hereof, nothing has come to the attention of the Borrower which would lead
it to believe that costs associated with compliance with Environmental Laws or
liabilities thereunder (including, without limitation, any capital or operating
expenses required for cleanup, closure of properties or compliance with
Environmental Laws or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties) would
have a Material Adverse Effect.
     (h) Taxes. All federal and state income tax returns required to be filed by
the Borrower or any Subsidiary in any jurisdiction have, in fact, been filed and
all other tax returns required to be filed in any other jurisdiction have, in
fact, been filed, except where the failure to so file in such jurisdictions
(other than in connection with federal or state income tax returns) would not
have a Material Adverse Effect, and all taxes, assessments, fees and other
governmental charges upon the Borrower or any Subsidiary or upon any of their
respective properties, income or franchises, which are shown to be due and
payable in such returns, have been paid. For all taxable years ending on or
before October 2000, the Federal income tax liability of the Borrower and its
Subsidiaries has been satisfied and either the period of limitations on
assessment of additional Federal income tax has expired or the Borrower and its
Subsidiaries have entered into an agreement with the Internal Revenue Service
closing conclusively the total tax liability for the taxable year. The
provisions for taxes on the books of the Borrower and each Subsidiary are
adequate for all open years, and for its current fiscal period.
     (i) No Regulatory Restrictions on Advances. The Borrower is not
(i) primarily engaged in a business or businesses of investing, reinvesting,
owning, holding or trading in securities; or (ii) otherwise subject to any
regulatory scheme applicable to it which restricts its ability to incur debt
under this Agreement.
     (j) Full Disclosure. All written information heretofore furnished by the
Borrower to the Agent and the Lenders for purposes of or in connection with this
Agreement or any transaction contemplated hereby does not, and all such written
information hereafter furnished by the Borrower to the Agent and the Lenders,
taken as a whole and including any filings made with the SEC, will not, contain
any untrue statement of a material fact or in the aggregate omit a material fact
necessary to make the statements therein not misleading on the date as of which
such information is stated or certified.
ARTICLE V
COVENANTS OF THE BORROWER
          SECTION 5.01. Affirmative Covenants. So long as any Advance shall
remain unpaid or any Lender shall have any Commitment hereunder, the Borrower
will:
     (a) Compliance with Laws, Etc. Comply, and cause each Subsidiary to comply,
in all material respects with all applicable laws, ordinances, rules,
regulations, and requirements of governmental authorities (including, without
limitation, Environmental Laws and ERISA and the rules and regulations
thereunder) except (A) where the necessity of compliance therewith is contested
in good faith by appropriate proceedings or (B) where the violation of which,
individually or in the aggregate, would not reasonably be expected to (x) result
in a Material Adverse Effect or (y) if such violation is not remedied, result in
any Lien not permitted under Section 5.02(a).

24



--------------------------------------------------------------------------------



 



     (b) Payment of Obligations. Pay and discharge, and cause each Subsidiary to
pay and discharge, at or before maturity, all their respective material
obligations and liabilities, including, without limitation, tax liabilities,
except where the same may be contested in good faith by appropriate proceedings,
and maintain, and cause each Subsidiary to maintain, in accordance with GAAP,
appropriate reserves for the accrual of any of the same.
     (c) Maintenance of Property; Insurance. (i) Keep, and cause each Subsidiary
to keep, all property useful and necessary in its business in good working order
and condition, ordinary wear and tear excepted; provided that nothing in this
Section 5.01(c)(i) shall prevent the abandonment of any property if such
abandonment does not result in any Default hereunder and the Borrower
determines, in the exercise of its reasonable business judgment, that such
abandonment is in the interest of the Borrower.
               (ii) Maintain, and cause each Subsidiary to maintain, insurance
coverage by financially sound and reputable insurers and in such forms and
amounts and against such risks as are customary for corporations of established
reputation engaged in the same or a similar business and owning and operating
similar properties in similar locations.
     (d) Preservation of Corporate Existence, Etc. Preserve, renew and keep in
full force and effect, and cause each Subsidiary to preserve, renew and keep in
full force and effect, their respective corporate existence and their respective
rights, privileges and franchises, except to the extent that failures to
maintain their respective rights, privileges and franchises could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; provided
that nothing in this Section 5.01(d) shall prohibit (A) the merger of a
Subsidiary into the Borrower or the merger or consolidation of a Subsidiary with
or into another Person if the corporation surviving such consolidation or merger
is a Subsidiary and if, in each case, after giving effect thereto, no Default
shall have occurred and be continuing or (B) the termination of the corporate
existence of any Subsidiary if such termination does not result in any Default
hereunder and the Borrower determines, in the exercise of its reasonable
business judgment, that such termination is in the interest of the Borrower.
     (e) Visitation Rights. Permit the Agent and the Lenders (i) to visit and
inspect during normal business hours (at the expense of such Lender unless an
Event of Default has occurred and is continuing), under the Borrower’s guidance
and upon reasonable prior notice if a Default shall have occurred and be
continuing or, so long as no Default shall have occurred and be continuing, upon
not less than three Business Days prior notice, any of the properties of the
Borrower or any Subsidiary, (ii) to examine (to the extent material to
ascertaining compliance with the terms and provisions hereof or to the extent
reasonably related to the financial condition or material operations of the
Borrower or a Subsidiary) all of their books of account, records, reports and
other papers, and to make copies and extracts therefrom (other than
attorney-client privileged and attorney work-product documents) and (iii) to the
extent material to ascertaining compliance with the terms and provisions hereof
or to the extent reasonably related to the financial condition or material
operations of the Borrower or a Subsidiary, to discuss their respective affairs,
finances and accounts with their respective officers, employees (who are
managers or officers), and independent public accountants and by this provision
the Borrower authorizes said accountants to discuss with the Agent and the
Lenders the finances and affairs of the Borrower and its Subsidiaries; provided
that the Agent or the applicable Lender shall have given prior written notice to
the Borrower of its intention to discuss such finances and affairs with such
accountants and have given the Borrower the opportunity to participate in such
discussions, all at such reasonable times and as often as may be reasonably
requested. Notwithstanding the above, the Borrower may, if and to the extent
required by applicable law, deny such access or information to the Agent and the
Lenders.
     (f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full, true and correct entries
shall be made of all dealings and transactions in relation to its business and
activities in accordance with generally accepted accounting principles in effect
from time to time.

25



--------------------------------------------------------------------------------



 



     (g) Reporting Requirements. Deliver in writing or by email to the Agent
(except as stated in clauses (i), (ii), (iv), (vi) and (vii) below and
Section 8.02(b)) or make available electronically:
     (i) as soon as available and in any event within 45 days after the end of
each quarterly fiscal period (except the last) of each fiscal year, copies of:
     (A) a consolidated balance sheet of the Borrower and its Subsidiaries as of
the close of such quarterly fiscal period, setting forth in comparative form the
consolidated figures as of the close of the fiscal year then most recently
ended,
     (B) consolidated statements of operations of the Borrower and its
Subsidiaries for such quarterly fiscal period and for the portion of the fiscal
year ending with such quarterly fiscal period, in each case setting forth in
comparative form the consolidated figures for the corresponding period and
portion of the preceding fiscal year and
     (C) a consolidated statement of cash flows of the Borrower and its
Subsidiaries for the portion of the fiscal year ending with such quarterly
fiscal period, setting forth in comparative form the consolidated figures for
the corresponding period of the preceding fiscal year,
it being agreed that (1) delivery of such financial statements shall be deemed
to be a representation by the Borrower that such financial statements fairly
present, in conformity with GAAP, the consolidated financial position of the
Borrower and its Subsidiaries as of the close of such quarterly fiscal period
and their consolidated results of operations and cash flows for the portion of
the fiscal year ending at the end of such quarterly fiscal period (subject to
normal year-end adjustments) and (2) the Borrower may satisfy the requirements
of this Section 5.01(g)(i) by filing its Quarterly Report on Form 10-Q with the
SEC; provided that such Form 10-Q satisfies the foregoing requirements of this
paragraph (i);
     (ii) as soon as available and in any event within 90 days after the close
of each fiscal year of the Borrower, copies of:
     (A) a consolidated balance sheet of the Borrower and its Subsidiaries as of
the close of such fiscal year, and
     (B) consolidated statements of operations and cash flows of the Borrower
and its Subsidiaries for such fiscal year,
in each case setting forth in comparative form the consolidated figures for the
two preceding fiscal years, all in reasonable detail and accompanied by a report
thereon of a firm of independent public accountants of recognized national
standing selected by the Borrower to the effect that the consolidated financial
statements present fairly, in all material respects, the consolidated financial
position of the Borrower and its Subsidiaries as of the end of the fiscal year
being reported on and their consolidated results of operations and cash flows
for said year in conformity with GAAP and that the examination of such
accountants in connection with such financial statements has been conducted in
accordance with generally accepted auditing standards, it being agreed that the
Borrower may satisfy the requirements of this Section 5.01(g)(ii) by filing its
Annual Report on Form 10-K with the SEC; provided that such Form 10-K (including
the exhibits filed therewith) satisfies the requirements of this paragraph (ii);
     (iii) promptly upon receipt thereof, one copy of each interim or special
audit made by independent accountants of the books of the Borrower or any
Subsidiary, in all cases, material to the financial condition or operations of
the Borrower or of the Borrower and its Subsidiaries taken as a whole, and any
management letter received from such accountants for the Borrower or

26



--------------------------------------------------------------------------------



 



such Subsidiary that is material to the financial condition or operations of the
Borrower or of the Borrower and its Subsidiaries taken a s a whole;
     (iv) promptly upon their becoming available, (A) one copy of each financial
statement, report, notice or proxy statement sent by the Borrower to
stockholders generally and of each regular or periodic report, and any
registration statement or prospectus (other than those on Form S-8) filed by the
Borrower or any Subsidiary with any securities exchange or the SEC or any
successor agency; provided that the filing of such document with the SEC shall
satisfy such requirement, and (B) one copy of any orders in any proceedings to
which the Borrower or any of its Subsidiaries is a party, issued by any
governmental agency, Federal or state, having jurisdiction over the Borrower or
any of its Subsidiaries, which orders are material to the financial condition or
operations of the Borrower or the Borrower and its Subsidiaries taken as a
whole;
     (v) promptly upon the occurrence thereof, written notice of (A) a
Reportable Event with respect to any Plan; (B) the institution of any steps by
the Borrower, any ERISA Affiliate, the PBGC or any other person to terminate any
Plan if such termination were to result in a liability of the Borrower or any
Subsidiary to the PBGC in an amount which could materially and adversely affect
the condition, financial or otherwise, of the Borrower or of the Borrower and
its Subsidiaries taken as a whole; (C) the institution of any steps by the
Borrower or any ERISA Affiliate to withdraw from any Plan or any Multiemployer
Plan if such withdrawal would result in a liability of the Borrower or any
Subsidiary in an amount which could materially and adversely affect the
condition, financial or otherwise, of the Borrower or of the Borrower and its
Subsidiaries taken as a whole; (D) a “prohibited transaction” within the meaning
of Section 406 of ERISA (which has not been exempted under or pursuant to
Section 408 of ERISA) in connection with any Plan if such “prohibited
transaction” would result in a liability of the Borrower or any Subsidiary in an
amount which could materially and adversely affect the condition, financial or
otherwise, of the Borrower or of the Borrower and its Subsidiaries taken as a
whole; (E) any increase in the contingent liability of the Borrower or any
Subsidiary with respect to any post-retirement welfare liability in an amount
that could have a Material Adverse Effect; or (F) the taking of any action by,
or the threat in writing of the taking of any action by, the Internal Revenue
Service, the Department of Labor or the PBGC with respect to any of the
foregoing;
     (vi) within the periods provided in paragraphs (i) and (ii) above, a
certificate of an authorized financial officer of the Borrower stating that such
officer has reviewed the provisions of this Agreement and (A) setting forth the
information and computations (in sufficient detail) required in order to
establish whether the Borrower was in compliance with the requirements of
Sections 5.02(a) and 5.03 at the end of the period covered by the financial
statements then being furnished and (B) stating whether there existed as of the
date of such financial statements and whether, to the best of such officer’s
knowledge, there exists on the date of the certificate or existed at any time
during the period covered by such financial statements any Default and, if any
such condition or event exists on the date of the certificate, specifying the
nature and period of existence thereof and the action the Borrower is taking and
proposes to take with respect thereto; provided, that the email of such
certificate in accordance with Section 8.02(b) shall satisfy the delivery
requirements of this paragraph;
     (vii) within five days after any officer of the Borrower obtains knowledge
of any Default, if such Default is then continuing, a certificate of the chief
financial officer or the chief accounting officer of the Borrower setting forth
the details thereof and the action which the Borrower is taking and proposes to
take with respect thereto;
     (viii) promptly upon any change in the Public Debt Rating, a notice
reporting such change and stating the date on which such change was publicly
announced by the relevant rating agency; and

27



--------------------------------------------------------------------------------



 



     (ix) from time to time such additional information regarding the financial
position or business of the Borrower and its Subsidiaries as any Lender through
the Agent may reasonably request.
          SECTION 5.02. Negative Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will not:
     (a) Liens, Etc. Create, incur or suffer to exist, or permit any of its
Subsidiaries to create, incur or suffer to exist, any Lien on or with respect to
any of its properties, whether now owned or hereafter acquired, or upon any
income or profits therefrom, or acquire or agree to acquire, or permit any
Subsidiary to acquire, any property or assets upon conditional sales agreements
or other title retention devices, except:
     (i) Liens for property taxes and assessments or governmental charges or
levies and Liens securing claims or demands of mechanics and materialmen,
provided that payment thereof is not at the time required by Section 5.01(a) or
(b);
     (ii) any Lien of or resulting from any judgment or award; provided that
either (A) the amount secured thereby does not exceed $150,000,000 or (B) if the
amount secured thereby does exceed $150,000,000, the time for the appeal or
petition for rehearing of such judgment or award shall not have expired, or the
Borrower or a Subsidiary shall in good faith be prosecuting an appeal or
proceeding for a review thereof, and execution of such judgment or award shall
be stayed pending such appeal or proceeding for review;
     (iii) Liens incidental to the conduct of business conducted by the Borrower
and its Subsidiaries in the ordinary course of business or the ownership of
properties and assets owned by the Borrower and its Subsidiaries (including
Liens in connection with worker’s compensation, unemployment insurance and other
like laws, warehousemen’s and attorneys’ liens and statutory landlords’ liens)
and Liens to secure the performance of bids, tenders or trade contracts, or to
secure statutory obligations, surety or appeal bonds or other Liens of like
general nature incurred in the ordinary course of business of the Borrower and
its Subsidiaries and not in connection with the borrowing of money, provided in
each case, the obligation secured is not overdue or, if overdue, is being
contested in good faith by appropriate actions or proceedings;
     (iv) survey exceptions or encumbrances, encroachments, easements or
reservations, or rights of others for rights-of-way, utilities and other similar
purposes, zoning restrictions, declarations of covenants, conditions and
restrictions, other title exceptions or other restrictions as to the use of real
properties, which are necessary or appropriate in the good faith judgment of the
Borrower for the conduct of the business of the Borrower and its Subsidiaries
and which, individually or in the aggregate, do not in any event materially
impair their use in the operation of the business of the Borrower or of the
Borrower and its Subsidiaries taken as a whole;
     (v) Liens securing Indebtedness of a Subsidiary to the Borrower or to
another Subsidiary;
     (vi) Liens existing as of the Effective Date and reflected in
Schedule 5.02(a) hereto, including any renewals, extensions or replacements of
any such Lien, provided that:
     (A) no additional property is encumbered in connection with any such
renewal, extension or replacement of any such Lien; and
     (B) there is no increase in the aggregate principal amount of Debt secured
by any such Lien from that which was outstanding or permitted to be outstanding
with respect to such Lien as of the Effective Date or the date of such renewal,
extension or replacement, whichever is greater;

28



--------------------------------------------------------------------------------



 



     (vii) Liens incurred after the Effective Date given to secure the payment
of the purchase price and/or other direct costs incurred in connection with the
acquisition, construction, improvement or rehabilitation of assets including
Liens incurred by the Borrower or any Subsidiary securing Debt incurred in
connection with industrial development bond and pollution control financings,
including Liens existing on such assets at the time of acquisition thereof or at
the time of acquisition by the Borrower or a Subsidiary of any business entity
(including a Subsidiary) then owning such assets, whether or not such existing
Liens were given to secure the payment of the purchase price of the assets to
which they attach, provided that (A) except in the case of Liens existing on
assets at the time of acquisition of a Subsidiary then owning such assets, the
Lien shall be created within twelve (12) months of the later of the acquisition
of, or the completion of the construction or improvement in respect of, such
assets and shall attach solely to the assets acquired, purchased, or financed,
or (B) except in the case of Liens existing on assets at the time of acquisition
of a Subsidiary then owning such assets or Liens in connection with industrial
development bond or pollution control financings, at the time of the incurrence
of such Lien, the aggregate amount remaining unpaid on all Debt secured by Liens
on such assets whether or not assumed by the Borrower or a Subsidiary shall not
exceed an amount equal to 75% of the lesser of the total purchase price or fair
market value, at the time such Debt is incurred, of such assets (as determined
in good faith by the Board of Directors of the Borrower);
     (viii) Liens arising from the sale or transfer of accounts receivable and
notes of the Borrower and its Subsidiaries, provided that the Borrower and its
Subsidiaries shall receive adequate consideration therefor;
     (ix) Liens on notes or accounts receivable sold or transferred in a
transaction which is accounted for as a true sale under GAAP;
     (x) Liens securing Debt, to the extent that such Liens are not otherwise
permitted by this Section 5.02(a), provided that immediately after giving effect
to the incurrence of any such Lien, the sum of the aggregate principal amount of
all outstanding Debt secured by Liens permitted solely by reason of this Section
5.02(a)(x) shall not exceed the higher of (A) 15% of Consolidated Net Tangible
Assets and (B) $150,000,000; and
     (xi) Liens incurred in connection with any renewals, extensions or
refundings of any Debt secured by Liens described in Sections 5.02(a)(vii),
(viii), (ix) or (x), provided that there is no increase in the aggregate
principal amount of Debt secured thereby and no additional property is
encumbered.
In the event that any property of the Borrower or its Subsidiaries is subjected
to a lien in violation of this Section 5.02(a), but no other provision of this
Agreement (the Indebtedness secured by such lien being referred to as
“Prohibited Secured Indebtedness”), such violation shall not constitute an Event
of Default hereunder if the Borrower, substantially simultaneously with the
incurrence of such lien, makes or causes to be made a provision whereby the
Advances will be secured equally and ratably with all Prohibited Secured
Indebtedness and delivers to the Agent and the Lenders an opinion to that
effect, and, in any case, the Advances shall have the benefit, to the full
extent that, and with such priority as, the Lenders may be entitled to under
applicable law, of an equitable lien to secure the Advances on such property of
the Borrower or its Subsidiaries that secures Prohibited Secured Indebtedness.
The opinion referred to in the preceding sentence shall be addressed to the
Agent and the Lenders, shall contain such qualifications and limitations as are
reasonably acceptable to the Agent and the Required Lenders and shall be
delivered by counsel of nationally recognized standing selected by the Borrower
and satisfactory to the Agent and the Required Lenders. Such counsel shall be
deemed to be satisfactory to the Agent and the Required Lenders unless, during
the 15 day period after the Agent has received written notice identifying such
counsel, the Agent shall have objected to such selection in writing to the
Borrower.
               Notwithstanding any of the foregoing provisions of this
Section 5.02(a) including, without limitation, the terms and provisions of the
preceding paragraph of this Section 5.02(a), the Borrower shall not, and shall
not permit any Subsidiary to, create or incur, or suffer to be incurred or to
exist, any Lien (other than Liens described in Section 5.02(a)(i) through (iv),
inclusive) upon any land,

29



--------------------------------------------------------------------------------



 



property or buildings (or any interest therein) described as Special
Unencumbered Property in Schedule 5.02(a)(xii) hereto.
     (b) Consolidations, Mergers and Sales of Assets. Consolidate or merge with
or into any other Person or sell, lease or otherwise transfer, directly or
indirectly, all or substantially all of its assets to any other Person; provided
that the Borrower may merge with another Person if immediately after giving
effect to such merger (x) no Default shall exist, and (y) the Borrower is the
surviving entity.
     (c) Accounting Changes. Make or permit, or permit any of its Subsidiaries
to make or permit, any change in accounting policies or reporting practices,
except as required or permitted by GAAP.
     (d) Change in Nature of Business. Engage, or permit any of its Subsidiaries
to engage, in any business if, as a result, the primary business, taken on a
consolidated basis, which would then be engaged in by the Borrower and its
Subsidiaries would be substantially changed from the business of the manufacture
of capital equipment for the electronics, solar and clean energy industries, and
related services.
     (e) Use of Proceeds. Use proceeds of the Advances made under this
Agreement, directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of buying or carrying Margin Stock that would result in
a violation of Regulation U of the Board of Governors of the Federal Reserve
System, as in effect from time to time.
     (f) Transactions with Affiliates. Enter into or be a party to, or permit
any Subsidiary to enter into or be a party to, any transaction or arrangement
with any Affiliate (including, without limitation, the purchase from, sale to or
exchange of property with, or the rendering of any service by or for, any
Affiliate), except in the ordinary course of and pursuant to the reasonable
requirements of the Borrower’s or such Subsidiary’s (as the case may be)
business and upon fair and reasonable terms or on terms no less favorable to the
Borrower or such Subsidiary than would be obtained in a comparable arm’s-length
transaction with a Person other than an Affiliate, except where failure to do so
would not have a Material Adverse Effect.
          SECTION 5.03. Financial Covenant. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will
maintain as of the last day of each fiscal quarter, determined on the basis of
the most recently completed four consecutive fiscal quarters ending on such day,
a Consolidated Leverage Ratio of not greater than ***.
ARTICLE VI
EVENTS OF DEFAULT
          SECTION 6.01. Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:
     (a) the Borrower shall fail to pay any principal of any Advance when due or
shall fail to pay any interest, fee, or other amount payable hereunder within
three Business Days or five days after it becomes due, whichever is later;
 

***  INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

30



--------------------------------------------------------------------------------



 



     (b) any representation, warranty, certification or statement made by the
Borrower in this Agreement or in any certificate, financial statement or other
document delivered pursuant to this Agreement shall prove to have been incorrect
in any material respect when made (or deemed made);
     (c) the Borrower shall fail to perform or observe any other term, covenant
or agreement contained in this Agreement on its part to be performed or observed
(other than clause (a) above) if such failure shall remain unremedied for
30 days after written notice thereof shall have been given to the Borrower by
the Agent or any Lender;
     (d) the Borrower or any Subsidiary shall fail to make any payment in
respect of any Material Financial Obligations when due or within any applicable
grace period;
     (e) any event or condition shall occur which results in the acceleration of
the maturity of any Material Debt or enables (after the lapse of any cure period
and the receipt of any required notices) the holder of such Debt or any Person
acting on such holder’s behalf to accelerate the maturity thereof;
     (f) the Borrower or any Subsidiary shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall admit in writing its inability to pay its debts generally, or
shall take any corporate action to authorize any of the foregoing; provided that
no event otherwise constituting an Event of Default under this clause (f) shall
be an Event of Default if the total assets of all entities with respect to which
an event has occurred which would otherwise have constituted an Event of Default
under this clause (f) or clause (g) do not exceed $150,000,000 in the aggregate;
     (g) an involuntary case or other proceeding shall be commenced against the
Borrower or any Subsidiary seeking liquidation, reorganization or other relief
with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Borrower or any Subsidiary under the federal
bankruptcy laws as now or hereafter in effect; provided that no event otherwise
constituting an Event of Default under this clause (g) shall be an Event of
Default if the total assets of all entities with respect to which an event has
occurred which would otherwise have constituted an Event of Default under clause
(f) or this clause (g) do not exceed $150,000,000 in the aggregate;
     (h) any ERISA Affiliate shall fail to pay when due (or in the case of an
ERISA Affiliate acquired by the Borrower or a Subsidiary after the due date
thereof, within 30 days after such ERISA Affiliate is so acquired) an amount or
amounts aggregating in excess of $150,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any ERISA Affiliate, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate, to impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or to cause a
trustee to be appointed to administer any Material Plan; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more ERISA Affiliates to incur a current payment
obligation in excess of $150,000,000;
     (i) final judgments or orders for the payment of money in excess of
$150,000,000 in the aggregate (excluding amounts with respect to which a
financially sound and reputable insurer has admitted liability as provided
below) shall be rendered against the Borrower or any Subsidiary and such
judgments or orders shall continue unsatisfied, unbonded, unvacated or unstayed
for a period of 60 consecutive days;

31



--------------------------------------------------------------------------------



 



provided, however, that any such judgment or order shall not be an Event of
Default under this Section 6.01(i) if and for so long as and to the extent that
(i) the amount of such judgment or order is covered (subject to deductibles) by
a valid and binding policy of insurance between the defendant and the insurer or
insurers covering payment thereof, (ii) such insurer shall be rated, or , if
more than one insurer, at least 90% of such insurers as measured by the amount
of risk insured shall be rated, at least “A-“ by A.M. Best Company or its
successor or successors, and (iii) such insurer(s) has been notified of, and has
not refused the claim made for payment of, the amount of such judgment or order;
or
     (j) either (i) any person or group of persons (within the meaning of
Section 13 or 14 of the Exchange Act) shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 promulgated by the SEC under said Act) of 30%
or more of the outstanding shares of Voting Stock of the Borrower; or
(ii) during any period of 12 consecutive calendar months, commencing before or
after the date of this Agreement, individuals who were directors of the Borrower
on the first day of such period (the “Initial Directors”) shall cease for any
reason to constitute a majority of the board of directors of the Borrower unless
the Persons replacing such individuals were nominated or elected by a majority
of the directors (x) who were Initial Directors at the time of such nomination
or election and/or (y) who were nominated or elected by a majority of directors
who were Initial Directors at the time of such nomination or election;
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the case
of any of the Events of Default specified in clause (f) or (g) above with
respect to the Borrower, (A) the obligation of each Lender to make Advances
shall be automatically terminated and (B) the Advances, all such interest and
all such amount shall automatically, without any notice to the Borrower or any
other act by the Agent or any Lender, become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.
ARTICLE VII
THE AGENT
          SECTION 7.01. Authorization and Action. Each Lender hereby appoints
and authorizes the Agent to take such action as agent on its behalf and to
exercise such powers and discretion under this Agreement as are delegated to the
Agent by the terms hereof, together with such powers and discretion as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement (including, without limitation, enforcement or collection of the
Notes), the Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Agent shall not be
required to take any action that exposes the Agent to personal liability or that
is contrary to this Agreement or applicable law. The Agent agrees to give to
each Lender prompt notice of each notice given to it by the Borrower pursuant to
the terms of this Agreement.
          SECTION 7.02. Agent’s Reliance, Etc. Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, the Agent: (i) may treat the
Lender that made any Advance as the holder of the Debt resulting therefrom until
the Agent receives and accepts an Assumption Agreement entered into by an
Assuming Lender as provided in Section 2.17 or 2.18, as the case may be, or an
Assignment and Acceptance entered into by such Lender, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 8.07; (ii) may consult
with legal counsel (including counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (iii) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection

32



--------------------------------------------------------------------------------



 



with this Agreement; (iv) shall not have any duty to ascertain or to inquire as
to the performance, observance or satisfaction of any of the terms, covenants or
conditions of this Agreement on the part of the Borrower or the existence at any
time of any Default or to inspect the property (including the books and records)
of the Borrower; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other instrument or document furnished pursuant hereto;
and (vi) shall incur no liability under or in respect of this Agreement by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier or telegram) believed by it to be genuine and signed
or sent by the proper party or parties.
          SECTION 7.03. CUSA and Affiliates. With respect to its Commitment, the
Advances made by it and the Note issued to it, CUSA shall have the same rights
and powers under this Agreement as any other Lender and may exercise the same as
though it were not the Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include CUSA in its individual capacity. CUSA and
its Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, the Borrower, any of its Subsidiaries and any
Person who may do business with or own securities of the Borrower or any such
Subsidiary, all as if CUSA were not the Agent and without any duty to account
therefor to the Lenders. The Agent shall have no duty to disclose any
information obtained or received by it or any of its Affiliates relating to the
Borrower or any of its Subsidiaries to the extent such information was obtained
or received in any capacity other than as Agent. In the event that CUSA or any
of its Affiliates shall be or become an indenture trustee under the Trust
Indenture Act of 1939 (as amended, the “Trust Indenture Act”) in respect of any
securities issued or guaranteed by the Borrower, the parties hereto acknowledge
and agree that any payment or property received in satisfaction of or in respect
of any obligation of the Borrower hereunder or under any other Loan Document by
or on behalf of CUSA in its capacity as the Agent for the benefit of any Lender
under this Agreement or any Note (other than CUSA or an Affiliate of CUSA) and
which is applied in accordance with this Agreement shall be deemed to be exempt
from the requirements of Section 311 of the Trust Indenture Act pursuant to
Section 311(b)(3) of the Trust Indenture Act.
          SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it
has, independently and without reliance upon the Agent or any other Lender and
based on the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.
          SECTION 7.05. Indemnification. The Lenders agree to indemnify the
Agent (to the extent not reimbursed by the Borrower), ratably according to the
respective principal amounts of the Advances then owed to each of them (or if no
Advances are at the time outstanding, ratably according to the respective
amounts of their Commitments), from and against any and all liabilities, losses,
damages, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Agent in any way relating to or
arising out of this Agreement or any action taken or omitted by the Agent under
this Agreement (collectively, the “Indemnified Costs”), provided that no Lender
shall be liable for any portion of the Indemnified Costs resulting from the
Agent’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse the Agent promptly upon demand for
its ratable share of any out-of-pocket expenses (including counsel fees)
incurred by the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the Agent
is not reimbursed for such expenses by the Borrower. In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Costs,
this Section 7.05 applies whether any such investigation, litigation or
proceeding is brought by the Agent, any Lender or a third party.
          SECTION 7.06. Successor Agent. The Agent may resign at any time by
giving written notice thereof to the Lenders and the Borrower and may be removed
at any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Agent with the consent, so long as no Default has occurred and is
continuing, of the Borrower (which consent shall not be unreasonably withheld or
delayed). If no successor Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Agent, then the retiring Agent may, on behalf of the

33



--------------------------------------------------------------------------------



 



Lenders, appoint a successor Agent, which shall be a commercial bank organized
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Agent’s resignation or removal hereunder as Agent,
the provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.
          SECTION 7.07. Other Agents. Each Lender hereby acknowledges that
neither the syndication agent, the documentation agents nor any other Lender
designated as any “Agent” on the signature pages hereof has any liability
hereunder other than in its capacity as a Lender.
ARTICLE VIII
MISCELLANEOUS
          SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision
of this Agreement or the Notes, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Borrower and the Required Lenders, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing and signed by all the Lenders, do any of the following:
(a) waive any of the conditions specified in Section 3.01, (b) increase the
Commitments of the Lenders other than as provided in Section 2.17, (c) reduce
the principal of, or interest on, the Advances or any fees or other amounts
payable hereunder, (d) postpone any date fixed for any payment of principal of,
or interest on, the Advances or any fees or other amounts payable hereunder
other than as provided in Section 2.18, (e) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Advances, or the
number of Lenders, that shall be required for the Lenders or any of them to take
any action hereunder or (f) amend this Section 8.01; and provided further that
no amendment, waiver or consent shall, unless in writing and signed by the Agent
in addition to the Lenders required above to take such action, affect the rights
or duties of the Agent under this Agreement or any Note.
          SECTION 8.02. Notices, Etc. (a) Except to the extent set forth in
Section 8.02(b) and in the proviso to this Section 8.02(a), all notices and
other communications provided for hereunder shall be in writing (including
telecopier communication) and mailed, telecopied or delivered, if to the
Borrower, at its address at 3050 Bowers Avenue, Santa Clara, California 95054,
Attention: Robert Friess, Vice President, Treasurer; Telecopier: 408-986-7825;
email: Robert_Friess@amat.com; provided, that if such notice is to be delivered
pursuant to Section 6.01, 8.05, 8.01 or 8.07, then such notice shall be
delivered by mail or express delivery (and not delivered electronically or by
telecopy) at the address above to the Attention of: Robert Friess, Vice
President, Treasurer (or his successor) and Joseph Sweeney, Group Vice
President, Legal Affairs and Intellectual Property (or his successor), or at
such other address as shall be designated by Borrower in a written notice to the
other parties; and if to the Agent, at its address at Two Penns Way, New Castle,
Delaware 19720, Attention: Bank Loan Syndications Department; or at such other
address as shall be designated by the Agent in a written notice to the other
parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Borrower and the Agent,
provided that materials required to be delivered pursuant to
Sections 5.01(g)(vi) and (vii) shall be delivered as specified in Section
8.02(b) or as otherwise specified to the Borrower by the Agent from time to
time. All such notices and communications shall, when mailed, telecopied or
e-mailed, be effective when deposited in the mails, telecopied or confirmed by
e-mail, respectively, except that notices and communications to the Agent
pursuant to Article II, III or VII shall not be effective until received by the
Agent. Delivery by telecopier of an executed counterpart of any amendment or
waiver of any provision of this Agreement or the Notes or of any Exhibit hereto
to be executed and delivered hereunder shall be effective as delivery of a
manually executed counterpart thereof.
          (b) So long as CUSA or any of its Affiliates is the Agent, the
Borrower hereby agrees that, unless otherwise requested by the Agent, it will
provide to the Agent all information, documents and other materials that it is
obligated to furnish to the Agent pursuant to this Agreement, including, without
limitation, all notices,

34



--------------------------------------------------------------------------------



 



financial statements, financial and other reports, certificates and other
required information materials, but excluding any such communication that
(i) relates to a request for an amendment or for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any default or event of default under
this Agreement, (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit hereunder or (v) initiates or responds to legal process (all
such non-excluded information being referred to herein collectively as the
“Communications”) by transmitting the Communications in an electronic/soft
medium (provided such Communications contain any required signatures) in a
format acceptable to the Agent to oploanswebadmin@citigroup.com (or such other
e-mail address designated by the Agent from time to time). The Borrower agrees
that the Agent may make the Communications available to the Lenders by posting
such notices on Intralinks or a substantially similar electronic system (the
“Platform”). The Borrower acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.
          Each party hereto agrees that any electronic communication referred to
in this Section 8.02(b) shall be deemed delivered upon the posting of a record
of such communication (properly addressed to such party at the e-mail address
provided to the Agent) as “sent” in the e-mail system of the sending party or,
in the case of any such communication to the Agent, upon the posting of a record
of such communication as “received” in the e-mail system of the Agent; provided
that if such communication is not so received by the Agent during the normal
business hours (Eastern Standard Time) of the Agent, such communication shall be
deemed delivered at the opening of business on the next Business Day for the
Agent.
          (c) Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement; provided that
if requested by any Lender the Agent shall deliver a copy of the Communications
to such Lender by email or telecopier. Each Lender agrees (i) to notify the
Agent in writing of such Lender’s e-mail address to which a Notice may be sent
by electronic transmission (including by electronic communication) on or before
the date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.
          SECTION 8.03. No Waiver; Remedies. No failure on the part of any
Lender or the Agent to exercise, and no delay in exercising, any right hereunder
or under any Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
          SECTION 8.04. Costs and Expenses. (a) The Borrower agrees to pay on
demand all costs and expenses of the Agent in connection with the preparation,
execution, delivery, administration, modification and amendment of this
Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, (A) all due diligence, syndication (including
printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, and audit expenses and (B) the reasonable
fees and expenses of counsel for the Agent with respect thereto and with respect
to advising the Agent as to its rights and responsibilities under this
Agreement. The Borrower further agrees to pay on demand all costs and expenses
of the Agent and the Lenders, if any (including, without limitation, reasonable
fees and expenses of counsel), in connection with the enforcement (whether
through negotiations, legal proceedings or otherwise) of this Agreement, the
Notes and the other documents to be delivered hereunder, including, without
limitation, reasonable fees and expenses of counsel for the Agent and each
Lender in connection with the enforcement of rights under this Section 8.04(a).
          (b) The Borrower agrees to indemnify and hold harmless the Agent and
each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) that may be
incurred by or asserted or awarded against any Indemnified

35



--------------------------------------------------------------------------------



 



Party, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) (i) the
Notes, this Agreement, any of the transactions contemplated herein or the actual
or proposed use of the proceeds of the Advances or (ii) the actual or alleged
presence of Hazardous Substances on any property of the Borrower or any of its
Subsidiaries or any Environmental Action relating in any way to the Borrower or
any of its Subsidiaries, except to the extent such claim, damage, loss,
liability or expense resulted from such Indemnified Party’s gross negligence or
willful misconduct. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 8.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, its directors, shareholders or creditors
or an Indemnified Party or any other Person, or any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated. The Borrower also agrees not to assert any claim for
special, indirect, consequential or punitive damages against the Agent, any
Lender, any of their Affiliates, or any of their respective directors, officers,
employees, attorneys and agents, on any theory of liability, arising out of or
otherwise relating to the Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances.
          (c) If any payment of principal with respect to any Eurodollar Rate
Advance, or any such Advance is Converted to a different Type of Advance
(pursuant to Section 2.07(d) or (e), 2.09 or 2.11, acceleration of the maturity
of the Notes pursuant to Section 6.01 or for any other reason), other than on
the last day of the Interest Period for such Advance, of if the Borrower fails
to borrow, prepay, Convert or continue any such Advance after notice has been
given to the Agent in accordance with Section 2.02(a), 2.05, 2.08 or 2.09, the
Borrower shall, upon demand by such Lender (with a copy of such demand to the
Agent), pay to the Agent for the account of such Lender any amounts required to
compensate such Lender for any resulting loss or expense (with interest if
appropriate) incurred by it or by an existing or prospective assignee or
participant in the related Advance, including (without limitation) any loss
incurred in obtaining, liquidation or employing deposits from third parties, but
excluding loss of margin for the period after any such payment or failure to
borrow, prepay, Convert or continue; provided that such Lender shall have
delivered to the Borrower a certificate as to the amount of such loss or
expense, which certificate shall show in reasonable detail the basis for
calculating such amount and shall be conclusive in the absence of manifest
error.
          (d) Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
Sections 2.10, 2.13 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.
          SECTION 8.05. Right of Set-off. Upon the occurrence and during the
continuance of any Event of Default and the declaration of the Advances to be
due and payable pursuant to the provisions of Section 6.01, each Lender and each
of its Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Affiliate to or for
the credit or the account of the Borrower against any and all of the obligations
of the Borrower now or hereafter existing under this Agreement and the Note held
by such Lender, whether or not such Lender shall have made any demand under this
Agreement or such Note and although such obligations may be unmatured. Each
Lender agrees promptly to notify the Borrower after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender and
its Affiliates may have.
          SECTION 8.06. Binding Effect. This Agreement shall become effective
(other than Section 2.01, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Borrower and the Agent and when the Agent shall have been
notified by each Initial Lender that such Initial Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Agent and each Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.
          SECTION 8.07. Assignments and Participations. (a) Each Lender may and,
if demanded by the Borrower (following a demand by such Lender pursuant to
Section 2.10 or any indemnification obligation by the Borrower with respect to
such Lender under 2.13) upon at least five Business Days’ notice to such Lender
and the Agent, will assign to one or more Persons all or a portion of its rights
and obligations under this Agreement

36



--------------------------------------------------------------------------------



 



(including, without limitation, all or a portion of its Commitment, the Advances
owing to it and the Note or Notes held by it); provided, however, that (i) each
such assignment shall be of a constant, and not a varying, percentage of all
rights and obligations under this Agreement, (ii) except in the case of an
assignment to a Person that, immediately prior to such assignment, was a Lender
or an assignment of all of a Lender’s rights and obligations under this
Agreement, the amount of the Commitment of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance with respect to such assignment) shall in no event be less than
$10,000,000 or an integral multiple of $1,000,000 in excess thereof unless the
Borrower and the Agent otherwise agree, (iii) each such assignment shall be to
an Eligible Assignee, (iv) each such assignment made as a result of a demand by
the Borrower pursuant to this Section 8.07(a) shall be arranged by the Borrower
after consultation with the Agent and shall be either an assignment of all of
the rights and obligations of the assigning Lender under this Agreement or an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that together cover all of the
rights and obligations of the assigning Lender under this Agreement, (v) no
Lender shall be obligated to make any such assignment as a result of a demand by
the Borrower pursuant to this Section 8.07(a) unless and until such Lender shall
have received one or more payments from either the Borrower or one or more
Eligible Assignees in an aggregate amount at least equal to the aggregate
outstanding principal amount of the Advances owing to such Lender, together with
accrued interest thereon to the date of payment of such principal amount and all
other amounts payable to such Lender under this Agreement, and (vi) the parties
to each such assignment shall execute and deliver to the Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with any Note subject to such assignment and a processing and recordation fee of
$3,500 payable by the parties to each such assignment, provided, however, that
in the case of each assignment made as a result of a demand by the Borrower,
such recordation fee shall be payable by the Borrower except that no such
recordation fee shall be payable in the case of an assignment made at the
request of the Borrower to an Eligible Assignee that is an existing Lender. Upon
such execution, delivery, acceptance and recording, from and after the effective
date specified in each Assignment and Acceptance, (x) the assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, have the
rights and obligations of a Lender hereunder and (y) the Lender assignor
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
(other than its rights under Sections 2.10, 2.13 and 8.04 to the extent any
claim thereunder relates to an event arising prior to such assignment) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).
          (b) By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement as are delegated to the Agent by the terms hereof, together with such
powers and discretion as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender.
          (c) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Note or Notes subject to such assignment, the Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower.

37



--------------------------------------------------------------------------------



 



          (d) The Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assumption Agreement and each Assignment and
Acceptance delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount of the Advances owing to, each Lender from time to time (the “Register”).
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and the Borrower, the Agent and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.
          (e) Each Lender may sell participations to one or more banks or other
entities (other than the Borrower or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, the Advances owing to it and any
Note or Notes held by it); provided, however, that (i) such Lender’s obligations
under this Agreement (including, without limitation, its Commitment to the
Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrower, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of this Agreement or any Note, or any consent to any
departure by the Borrower therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Notes or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, or postpone any date fixed for any payment of principal
of, or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation.
          (f) Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 8.07, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to the Borrower furnished to such Lender by or on behalf of
the Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Borrower Information relating to the Borrower received by
it from such Lender in accordance with the terms of Section 8.08.
          (g) Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, the Advances
owing to it and any Note or Notes held by it) in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System.
          SECTION 8.08. Confidentiality. (a) The Agent and each Lender agrees
(on behalf of itself and each of its Affiliates, directors, employees and
representatives) to use reasonable precautions to keep confidential, in
accordance with safe and sound banking practices, any non-public information
supplied to it by the Borrower pursuant to this Agreement after such information
is identified by the Borrower as being confidential (the “Borrower
Information”), provided that nothing herein shall limit the disclosure of any
such information (i) to the extent required by statute, rule, regulation or
judicial process, provided that the Borrower is given prompt written notice (to
the extent permitted by law) that such disclosure is required, (ii) to counsel
for the Agent or such Lender, (iii) to bank examiners, auditors or accountants,
(iv) in connection with any litigation to which the Agent or such Lender is a
party, provided that the Borrower has been given prompt prior written notice (to
the extent permitted by law) of such proposed disclosure or (v) to any assignee
or participant (or prospective assignee or participant) so long as such assignee
or participant (or prospective assignee or participant), or any actual or
proposed contractual counterparty (or its advisors) to any securitization,
hedge, or other derivative transaction relating to the parties’ obligations
hereunder, agrees in writing to be bound by the terms of this Section 8.08.
          (b) Notwithstanding anything herein to the contrary, the Borrower, and
the Lender may disclose to any and all persons, without limitation of any kind,
the U.S. tax treatment and tax structure of the Agreement and all materials of
any kind (including opinions or other tax analyses) that are provided to a
Borrower or the Lender, as the case may be, relating to such U.S. tax treatment
and tax structure.
          SECTION 8.09. Governing Law. This Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of New
York.

38



--------------------------------------------------------------------------------



 



          SECTION 8.10. Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.
          SECTION 8.11. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. The Borrower hereby irrevocably consents to the service
of process in any action or proceeding in such courts by the mailing thereof by
any parties hereto by registered or certified mail, postage prepaid, to the
Borrower at its address specified pursuant to Section 8.02. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law, provided that this sentence shall not limit
the right of any party hereto to appeal any judgment. Nothing in this Agreement
shall affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or the Notes in the courts of any
jurisdiction.
          (b) Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any New
York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          SECTION 8.12. Patriot Act Notice. Each Lender and the Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act. The Borrower shall provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Agent or any Lender in order to assist the Agent and
the Lenders in maintaining compliance with the Patriot Act.

39



--------------------------------------------------------------------------------



 



          SECTION 8.13. Waiver of Jury Trial. Each of the Borrower, the Agent
and the Lenders hereby irrevocably waives all right to trial by jury in any
action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the Notes or the
actions of the Agent or any Lender in the negotiation, administration,
performance or enforcement thereof.
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

                  APPLIED MATERIALS, INC.    
 
           
 
  By   /s/ Robert M. Friess    
 
                Title: Vice President and Treasurer    
 
                CITICORP USA, INC.,              as Agent    
 
           
 
  By   /s/ Kathryn Song    
 
                Title: Vice President    

40



--------------------------------------------------------------------------------



 



Initial Lenders
Commitment

              $150,000,000   CITICORP USA, INC.    
 
           
 
  By   /s/ Kathryn Song    
 
                Title: Vice President    

Syndication Agent

              $150,000,000   THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,        
SEATTLE BRANCH    
 
           
 
  By   /s/ Tatsuro Miyazaki    
 
                Title: Deputy General Manager    

Documentation Agents

              $90,000,000   JPMORGAN CHASE BANK, N.A.    
 
           
 
  By   /s/ William P. Rindfuss    
 
                Title: Vice President    
 
            $90,000,000   KEYBANK NATIONAL ASSOCIATION    
 
           
 
  By   /s/ Kim A. Richmond    
 
                Title: Assistant Vice President    

Lenders

              $70,000,000   BANK OF AMERICA, N.A.    
 
           
 
  By   /s/ Fred L. Thorne    
 
                Title: Managing Director    
 
            $70,000,000   MELLON BANK, N.A.    
 
           
 
  By   /s/ David B. Wirl    
 
                Title: First Vice President    
 
            $70,000,000   WILLIAM STREET COMMITMENT         CORPORATION    
 
           
 
  By   /s/ Mark Walton    
 
                Title: Assistant Vice President    

41



--------------------------------------------------------------------------------



 



              $70,000,000   MORGAN STANLEY BANK    
 
           
 
  By   /s/ Daniel Twenge    
 
                Title: Authorized Signatory    
 
            $70,000,000   INDUSTRIAL AND COMMERCIAL BANK         OF CHINA
LIMITED    
 
           
 
  By   /s/ Jiang, Tao    
 
                Title: Head of Banking Dept.    
 
            $70,000,000   DBS BANK LTD., LOS ANGELES AGENCY    
 
           
 
  By   /s/ Andrew Ko    
 
           
 
  Title:   General Manager    
 
            $70,000,000   CHINA CONSTRUCTION BANK CORPORATION    
 
           
 
  By   /s/ Wei, Jian Guo    
 
                Title:    
 
            $30,000,000   BANK OF CHINA, NEW YORK BRANCH    
 
           
 
  By   /s/ Richard Bradspies    
 
                Title: Deputy General Manager    

$1,000,000,000 Total of the Commitments

42



--------------------------------------------------------------------------------



 



SCHEDULE I
APPLIED MATERIALS, INC.
CREDIT AGREEMENT
APPLICABLE LENDING OFFICES

                          Name of Initial Lender     Domestic Lending Office    
Eurodollar Lending Office                      
Bank of America, N.A.
    2001 Clayton Road
2nd Floor
CA4-702-02-25 Building B
Concord, CA 94520
Attn: Vilma Tang
T: 925 675-7336
F: 888 969-9285     2001 Clayton Road
2nd Floor
CA4-702-02-25 Building B
Concord, CA 94520
Attn: Vilma Tang
T: 925 675-7336
F: 888 969-9285                      
Bank of China, New York Branch
    410 Madison Avenue
New York, NY 10017
Attn: Yungtuen Lee/Patricia Tso
T: 212 935-3101 ext. 422/231
F: 646 840-1796     410 Madison Avenue
New York, NY 10017
Attn: Yungtuen Lee/Patricia Tso
T: 212 935-3101 ext. 422/231
F: 646 840-1796                      
The Bank of Tokyo-Mitsubishi UFJ, Ltd., Seattle Branch
    900 Fourth Avenue
Suite 4000
Seattle, WA 98164
Attn: Ellen Yuson
T: 213 488-3796
F: 213 613-1136     900 Fourth Avenue
Suite 4000
Seattle, WA 98164
Attn: Ellen Yuson
T: 213 488-3796
F: 213 613-1136                      
China Construction Bank
Corporation
    38 Nan Guang Ji Street
Xi’an 710002
China
Attn: Wang Hongtao
T: 86 29 8760 6229
F: 86 29 8760 6214     38 Nan Guang Ji Street
Xi’an 710002
China
Attn: Wang Hongtao
T: 86 29 8760 6229
F: 86 29 8760 6214                      
Citicorp USA, Inc.
    Two Penns Way
New Castle, DE 19720
Attn:
T: 302 894-6016
F: 212 994-0961     Two Penns Way
New Castle, DE 19720
Attn:
T: 302 894-6016
F: 212 994-0961                      
DBS Bank Ltd., Los Angeles Agency
    445 South Figueroa Street
Suite 3550
Los Angeles, CA 90071
Attn: Ann Chiang
T: 213 627-0222
F: 213 627-0228     445 South Figueroa Street
Suite 3550
Los Angeles, CA 90071
Attn: Ann Chiang
T: 213 627-0222
F: 213 627-0228                      
Industrial and Commercial Bank of China Limited
    Room 211 No. 55
Fuxingmennei Avenue
Xicheng Dist. 100032
Beijing P.R.C.
Attn: Shen Min
T: 86 10 66107982
F: 86 10 66108383     Room 211 No. 55
Fuxingmennei Avenue
Xicheng Dist. 100032
Beijing P.R.C.
Attn: Shen Min
T: 86 10 66107982
F: 86 10 66108383                      
JPMorgan Chase Bank, N.A.
    1111 Fannin, 10th Floor
Houston, TX 77002
Attn: Idell Johnson
T: 713 750-2531
F: 713 750-2938     1111 Fannin, 10th Floor
Houston, TX 77002
Attn: Idell Johnson
T: 713 750-2531
F: 713 750-2938                    

1



--------------------------------------------------------------------------------



 



                          Name of Initial Lender     Domestic Lending Office    
Eurodollar Lending Office                      
KeyBank National Association
    601 108TH Avenue NE
5th Floor
Bellevue, WA 98004
Attn: Lisa Wright
T: 216 689-5023
F: 216 689-5962     601 108TH Avenue NE
5th Floor
Bellevue, WA 98004
Attn: Lisa Wright
T: 216 689-5023
F: 216 689-5962                      
Mellon Bank, N.A.
    Room 4535, 1 Mellon Center
500 Grant Street
Pittsburgh, PA 15258
Attn: Teresa Hayward
T: 412 234-4744
F: 312 209-6134     Room 4535, 1 Mellon Center
500 Grant Street
Pittsburgh, PA 15258
Attn: Teresa Hayward
T: 412 234-4744
F: 312 209-6134                      
Morgan Stanley Bank
    2500 Lake Park Blvd.
Suite 300 C
West Valley City, UT 84120
Attn: Noel Swift/Zoe Marnerou
T: 718 754-7278/4066
F: 718 233-2140     2500 Lake Park Blvd.
Suite 300 C
West Valley City, UT 84120
Attn: Noel Swift/Zoe Marnerou
T: 718 754-7278/4066
F: 718 233-2140                      
William Street Commitment
Corporation
    c/o Goldman, Sachs & Co.
30 Hudson Street, 17th Floor
Jersey City, NJ 07032
Attn: Pedro Ramirez
T: 917 343-8319
F: 212 428-1243     c/o Goldman, Sachs & Co.
30 Hudson Street, 17th Floor
Jersey City, NJ 07032
Attn: Pedro Ramirez
T: 917 343-8319
F: 212 428-1243                    

2



--------------------------------------------------------------------------------



 



EXHIBIT A — FORM OF
REVOLVING CREDIT
PROMISSORY NOTE

     
U.S.$                                        
  Dated:                                         , 200_

          FOR VALUE RECEIVED, the undersigned, Applied Materials, Inc., a
Delaware corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                                         (the “Lender”) for the account of its
Applicable Lending Office on the Termination Date (each as defined in the Credit
Agreement referred to below) the principal sum of U.S.$[amount of the Lender’s
Commitment in figures] or, if less, the aggregate principal amount of the
Advances made by the Lender to the Borrower pursuant to the Credit Agreement
dated as of January 26, 2007 among the Borrower, the Lender and certain other
lenders parties thereto, and Citicorp USA, Inc., as Agent for the Lender and
such other lenders (as amended or modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined)
outstanding on the Termination Date.
          The Borrower promises to pay interest on the unpaid principal amount
of each Advance from the date of such Advance until such principal amount is
paid in full, at such interest rates, and payable at such times, as are
specified in the Credit Agreement.
          Both principal and interest are payable in lawful money of the United
States of America to CUSA, as Agent, at 388 Greenwich Street, New York, New York
10013, in same day funds. Each Advance owing to the Lender by the Borrower
pursuant to the Credit Agreement, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Promissory Note.
          This Promissory Note is one of the Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Advances by the Lender to the
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Advance being evidenced by this Promissory
Note and (ii) contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

                  APPLIED MATERIALS, INC.    
 
           
 
  By        
 
           
 
      Title:    

 



--------------------------------------------------------------------------------



 



ADVANCES AND PAYMENTS OF PRINCIPAL

                                                                  Amount of    
                        Amount of       Principal Paid       Unpaid Principal  
    Notation       Date     Advance       or Prepaid       Balance       Made By
     
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           

2



--------------------------------------------------------------------------------



 



EXHIBIT B — FORM OF NOTICE OF
BORROWING
Citicorp USA, Inc., as Agent
     for the Lenders parties
     to the Credit Agreement
     referred to below
     Two Penns Way
     New Castle, Delaware 19720
[Date]
          Attention: Bank Loan Syndications Department
Ladies and Gentlemen:
          The undersigned, Applied Materials, Inc., refers to the Credit
Agreement, dated as of January 26, 2007 (as amended or modified from time to
time, the “Credit Agreement”, the terms defined therein being used herein as
therein defined), among the undersigned, certain Lenders parties thereto and
Citicorp USA, Inc., as Agent for said Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:
     (i) The Business Day of the Proposed Borrowing is                     ,
200_.
     (ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].
     (iii) The aggregate amount of the Proposed Borrowing is $
                    .
     [(iv) The initial Interest Period for each Eurodollar Rate Advance made as
part of the Proposed Borrowing is ___month[s].]
          The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed Borrowing:
     (A) the representations and warranties contained in Section 4.01 of the
Credit Agreement (except the representations set forth in Section 4.01(d)(ii))
are correct, before and after giving effect to the Proposed Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date;
and

 



--------------------------------------------------------------------------------



 



     (B) no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default.

                  Very truly yours,    
 
                APPLIED MATERIALS, INC.    
 
           
 
  By        
 
           
 
      Title:.    

2



--------------------------------------------------------------------------------



 



EXHIBIT C — FORM OF
ASSIGNMENT AND ACCEPTANCE
          Reference is made to the Credit Agreement dated as of January 26, 2007
(as amended or modified from time to time, the “Credit Agreement”) among Applied
Materials, Inc., a Delaware corporation (the “Borrower”), the Lenders (as
defined in the Credit Agreement) and Citicorp USA, Inc., as agent for the
Lenders (the “Agent”). Terms defined in the Credit Agreement are used herein
with the same meaning.
          The “Assignor” and the “Assignee” referred to on Schedule I hereto
agree as follows:
          1. The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement. After giving
effect to such sale and assignment, the Assignee’s Commitment and the amount of
the Advances owing to the Assignee will be as set forth on Schedule 1 hereto.
          2. The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement or any other instrument or document furnished
pursuant thereto; (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto;
and (iv) attaches the Note[, if any] held by the Assignor [and requests that the
Agent exchange such Note for a new Note payable to the order of [the Assignee in
an amount equal to the Commitment assumed by the Assignee pursuant hereto or new
Notes payable to the order of the Assignee in an amount equal to the Commitment
assumed by the Assignee pursuant hereto and] the Assignor in an amount equal to
the Commitment retained by the Assignor under the Credit Agreement,
[respectively,] as specified on Schedule 1 hereto.
          3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) confirms that it is an Eligible Assignee; (iv) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as are delegated to the
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; (v) agrees that it will perform in accordance
with their terms all of the obligations that by the terms of the Credit
Agreement are required to be performed by it as a Lender; and (vi) attaches any
U.S. Internal Revenue Service forms required under Section 2.13 of the Credit
Agreement.
          4. Following the execution of this Assignment and Acceptance, it will
be delivered to the Agent for acceptance and recording by the Agent. The
effective date for this Assignment and Acceptance (the “Effective Date”) shall
be the date of acceptance hereof by the Agent, unless otherwise specified on
Schedule 1 hereto.
          5. Upon such acceptance and recording by the Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.





--------------------------------------------------------------------------------



 



          6. Upon such acceptance and recording by the Agent, from and after the
Effective Date, the Agent shall make all payments under the Credit Agreement and
the Notes in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and facility fees with respect
thereto) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement and the Notes for periods
prior to the Effective Date directly between themselves.
          7. This Assignment and Acceptance shall be governed by, and construed
in accordance with, the laws of the State of New York.
          8. This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by telecopier shall
be effective as delivery of a manually executed counterpart of this Assignment
and Acceptance.
          IN WITNESS WHEREOF, the Assignor and the Assignee have caused
Schedule 1 to this Assignment and Acceptance to be executed by their officers
thereunto duly authorized as of the date specified thereon.

2



--------------------------------------------------------------------------------



 



Schedule 1
to
Assignment and Acceptance

                 
Percentage interest assigned:
              %
 
                 
Assignee’s Commitment:
          $    
 
                 
Aggregate outstanding principal amount of Advances assigned:
  $            
 
                 
Principal amount of Note payable to Assignee:
  $            
 
                 
Principal amount of Note payable to Assignor:
  $            
 
               

Effective Date * : _______________, 200_

                  [NAME OF ASSIGNOR], as Assignor    
 
           
 
           
 
  By        
 
              Title:    
 
           
 
  Dated:                                          , 200_    
 
                [NAME OF ASSIGNEE], as Assignee    
 
           
 
  By        
 
         
 
  Title:        
 
           
 
  Dated:                                          , 200_    
 
                Domestic Lending Office:    
 
            [   Address]    
 
                Eurodollar Lending Office:    
 
            [   Address]    

 

*   This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Agent.

3



--------------------------------------------------------------------------------



 



Accepted [and Approved] ** this
                                         day of
                                   , 200_

              CITICORP USA, INC., as Agent        
 
           
By
           
 
           
 
  Title:        

[Approved this                      day
of                                         , 200_
APPLIED MATERIALS, INC.
By                                                        
                                     ] *
        Title:
 

**   Required if the Assignee is an Eligible Assignee solely by reason of clause
(iii) of the definition of “Eligible Assignee”.   *   Required if the Assignee
is an Eligible Assignee solely by reason of clause (iii) of the definition of
“Eligible Assignee”.

4